

Exhibit 10.1       
 
 




LOAN AND SECURITY AGREEMENT


Between


UNITED DEVELOPMENT FUNDING III, LP,


As Borrower,


and

 
WESLEY J. BROCKHOEFT,


As Lender






Dated as of September 21, 2009

 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
Page   
ARTICLE I
-LOANS, RENEWAL AND TERMINATION
16
1.1
Credit Facility
16
1.2
Borrowing Procedures
17
1.3
Interest
18
1.4
Charges to Loan Account
18
1.5
Termination
18
1.6
Payments by Borrower
19
1.7
Taxes
20
ARTICLE II
- FEES
21
2.1
Closing Date Fees
21
2.2
Audit Fees
21
2.3
Costs and Expenses
21
ARTICLE III
- GRANT OF SECURITY INTEREST
21
3.1
Grant of Security Interest
21
3.2
Continued Priority of Security Interest
21
3.3
Delivery of Client Notes, Client Loan Documents and Other Documentation
23
3.4
Client Loan Documents
24
3.5
Appraisals
24
ARTICLE IV
- PROCEEDS AND COLLECTIONS
24
4.1
Collection of Proceeds
24
ARTICLE V
- REPRESENTATIONS AND WARRANTIES
24
5.1
Existence, Power and Authority; Borrower Interests
24
5.2
Compliance with Other Agreements and Applicable Law
27
5.3
Absence of Litigation
27
5.4
Taxes and Returns
27
5.5
Lien Priority and Nature of Certain Collateral
27
5.6
Principal Place of Business
28
5.7
Environmental Compliance
28
5.8
Proprietary Rights
28
5.9
Trade Names
28
5.10
Employee Relations
29
5.11
Employee Pension Benefit Plans
29
5.12
Bank Accounts
29
5.13
Accuracy and Completeness of Information
29
5.14
Software License Compliance
29
5.15
Client Notes
29
5.16
Licenses and Permits
29
5.17
Survival of Warranties; Cumulative
30
ARTICLE VI
- AFFIRMATIVE COVENANTS
30
6.1
Financial Statements
30
6.2
Books and Records
31
6.3
Additional Documentation
31
6.4
Existence, Name, Organization and Chief Executive Office
31
6.5
Compliance with Laws and Taxes
32
6.6
Performance of Obligations
32
6.7
Reporting as to Revenues, Receivables and Client Loans
32
6.8
Over-Advance
33
6.9
Breach or Default
33
6.10
Maintenance of Assets
34
6.11
Insurance
34
6.12
Use of Proceeds
34
6.13
Disclosure
34
6.14
Further Assurances
34
6.15
Brokerage Commissions
35
6.16
Defense of Title
35
6.17
Client Notes
35
6.18
Client Loans
36
6.19
Formation of Subsidiaries; Investments in Client Joint Ventures
36
6.20
Revisions or Updates to Schedules
37
6.21
Bank Accounts; Cash Concentration Account
37
ARTICLE VII
- NEGATIVE COVENANTS
38
7.1
Business, Management and Organization
38
7.2
Disposition of Assets
38
7.3
Loans and Guarantees
38
7.4
Subsidiaries
39
7.5
Distributions
39
7.6
Financial Covenants
39
7.7
Change of Control
39
7.8
Limitation on Indebtedness for Money Borrowed
39
7.9
Mergers; Consolidations; Acquisitions
40
7.10
Client Joint Ventures
40
7.11
Fiscal Year
40
7.12
Affiliate Transactions
40
7.13
Credit Guidelines
40
7.14
Approved States
40
7.15
Utilization of the Credit Facility
40
7.16
Liens
41
7.17
Investments
41
ARTICLE VIII
- CONDITIONS PRECEDENT
41
8.1
Credit
41
8.2
Initial and Subsequent Credit
43
ARTICLE IX
- EVENTS OF DEFAULT; REMEDIES
43
9.1
Events of Default
43
9.2
Remedies
45
ARTICLE X
- JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; AND GOVERNING LAW
47
10.1
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
47
10.2
Waiver of Certain Claims and Counterclaims
48
10.3
Indemnification
48
ARTICLE XI
- MISCELLANEOUS
49
11.1
Power of Attorney
49
11.2
Outstanding Loan Balance
49
11.3
Entire Agreement, Successors and Assigns and Course of Dealing
49
11.4
Assignments and Participations
49
11.5
Amendments, Etc.
50
11.6
Notices
50
11.7
Expenses
50
11.8
Assignment of Receivables
51
11.9
Binding Effect; Severability
51
11.10
Final Agreement
51
11.11
Counterparts
51
11.12
Captions
51
11.13
Information
51
11.14
Nonliability of Lender
52
11.15
Maximum Rate
52
11.16
Right of Setoff
52
11.17
Business Loans
52



 
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
EXHIBITS
 



Exhibit A
Form of Borrowing Base Certificate
Exhibit B
Form of Revolving Note
Exhibit C
Credit Guidelines
Exhibit D
Form of Assignment of Note
Exhibit E
Form of Allonge


 
 

SCHEDULES
 



Schedule C
Incumbent Board Members
Schedule 5.1(a)
Organization; Qualification
Schedule 5.5(a)
Litigation
Schedule 5.5(c)
Initial Eligible Notes
Schedule 5.5(f)
Real Property
Schedule 5.7
Environmental Compliance
Schedule 5.9
Trade Names
Schedule 5.12
Bank Accounts
Schedule 6.12
Use of Proceeds




                                                          
 
 
 
 
 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT
 
Dated as of September 21, 2009
 
UNITED DEVELOPMENT FUNDING III, LP, a Delaware limited partnership (“Borrower”)
and WESLEY J. BROCKHOEFT, an individual (“Lender”), agree as follows:
 
DEFINITIONS
 
As used in this Agreement:
 
“Account” or “Accounts” means all now owned or hereafter acquired right, title
and interest in all accounts, as such term is defined in the UCC, and any and
all supporting obligations with respect to any of the foregoing.
 
“Additional Documents” has the meaning given to such term in Section 3.2(d).
 
“Adjusted Tangible Net Worth” means, with respect to Borrower, the sum of (i)
Aggregate Partner’s Equity determined in accordance with GAAP plus
(ii) Subordinated Indebtedness, minus (iii) Intangible Assets minus (iv) all
loans or advances to employees and Affiliates of Borrower or any other third
party (other than Clients).
 
 “Affiliate” means, with respect to a Person, (a) any partner, shareholder or
member (in each case, if holding more than five percent (5%) of the outstanding
interest in such Person) of such Person, (b) any director, officer or managing
agent of such Person, and (b) any other Person (other than a Subsidiary) that,
(i) directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such given Person, (ii) directly
or indirectly beneficially owns or holds ten percent (10%) or more of any class
of voting stock or voting partnership or other voting interest of such Person or
any Subsidiary of such Person, or (iii) five percent (5%) or more of the voting
stock or voting partnership or other voting interest of which is directly or
indirectly beneficially owned or held by such Person or a Subsidiary of such
Person.  The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or partnership or other
voting interest, by contract or otherwise.
 
“Allonge” means a duly executed allonge in substantially the form attached
hereto as Exhibit “E”.
 
“Aggregate Partners’ Equity” means, at the time of measurement, the aggregate
dollar amount of Borrower’s partners’ equity reported on Borrower’s balance
sheet, determined in accordance with GAAP.
 
“Agreement” means this Loan and Security Agreement, including all Schedules,
Exhibits and other attachments hereto, as the same may be amended, restated,
supplemented, extended or otherwise modified from time to time.
 

--------------------------------------------------------------------------------


“Agreement Date” means September 21, 2009.
 
“Anti-Terrorism Law” means, collectively, the USA Patriot Act, Executive Order
No. 13224 or any other statute, regulation, executive order, or other law
pertaining to the prevention of future acts of terrorism or money laundering, in
each case as such law may be amended from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of governmental bodies and orders and decrees of
courts and arbitrators.
 
“Appraised Value” means, for a Client Loan, the value (determined by an
Appraiser) of the real property securing such Client Loan evidenced by an
Eligible Note based on the market value of the real property.
 
“Appraiser” means an independent third party appraiser acceptable to Lender in
its sole discretion, which appraiser shall have a MAI or other approved
designation.
 
“Asset Disposition” means the disposition of any asset of the Borrower or any of
its Subsidiaries.
 
 “Assignment of Note” means the Assignment of Promissory Note, Deed of Trust,
Assignment of Rents and Security Agreement and Fixture Filing and Loan
Documents, executed by Borrower in favor of Lender with respect to each Client
Loan substantially in the form attached hereto as Exhibit “D”.
 
“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.
 
“Board” means the duly elected and serving members of the Board of Directors of
UMT Services, Inc., a Delaware corporation and the general partner of the
General Partner.
 
“Borrower” has the meaning given to such term in the preamble of this Agreement.
 
“Borrowing” means a borrowing of Revolving Loan Advances made on the same day by
Lender.
 
“Borrowing Base” means, with respect to Borrower, an amount in dollars equal to
the sum, without duplication, of: (a) with respect to each Eligible Note, the
lesser of (i) up to fifty percent (50%) of the aggregate principal amount
outstanding under such Eligible Note, or (ii) up to fifty percent (50%) of the
face amount of such Eligible Note, or (iii) 40% of Appraised Value; minus
(b) any Reserves; provided, however, for purposes of determining the principal
amount outstanding under Eligible Notes to be included in the Borrowing Base
calculation, (x) a Client Note made by a Client Borrower payable to a Client
described in clause (ii) of the definition of “Client Note” shall be included
only if the related Client Note made by such Client payable to Borrower
described in clause (i) of such definition that it secures is also included in
the Eligible Notes and (y) without duplication of amounts in such calculation,
the principal amount outstanding used for purposes of the Borrowing Base
calculation shall be limited to the lesser of the outstanding principal amount
of the Client Note payable by such Client Borrower to such Client or the
outstanding principal amount of the secured Client Note payable by such Client
to Borrower.
 
2

--------------------------------------------------------------------------------


“Borrowing Base Certificate” means the Borrowing Base Certificate referred to in
Section 1.2 in the form attached hereto as Exhibit “A”.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in Dallas, Texas are authorized or required to close.
 
“Capital Expenditures” means the aggregate of all expenditures made and
liabilities incurred that, in accordance with GAAP, are required to be included
in or reflected by the property, plant, equipment or similar fixed assets
accounts.
 
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Cash Concentration Account” means the Deposit Account covered by the Deposit
Account Control Agreement into which Borrower shall cause to be deposited
initially all of its receipts and revenues as required by Section 6.21.
 
“Change of Control” means the occurrence of any of the following
events:  (i) the members of the board of directors of UMT Services set forth on
Schedule C (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds (2/3) of the members of the board of directors of UMT Services;
provided, however that if the election, or the nomination for election by the
common stockholders of UMT Services, of any new director was approved by a vote
of at least two-thirds (2/3) of the Incumbent Board, such new director shall,
for purposes of this definition be considered a member of the Incumbent Board;
(ii) the General Partner shall cease to be the sole general partner of Borrower;
(iii) UMT Services shall cease to be the sole general partner of the General
Partner; or (iv) Borrower is liquidated, dissolved, or adopts a plan of
liquidation pursuant to the Bankruptcy Code or any other bankruptcy law.
 
“Client” means a Person to whom Borrower extends credit loans, or other
financial accommodations, which Client is obligated to Borrower under one or
more Client Loan Documents.
 
“Client Borrower” means a Person who is indebted to a Client for Money Borrowed.
 
“Client Collateral” means all real and personal property collateral pledged by a
Client to Borrower pursuant to Client Loan Documents.
 
“Client Collateral Assignment” means a collateral assignment or assignment of
Note, Deed of Trust, and Loan Documents duly executed by a Client in favor of
Borrower in recordable form to secure a Client Loan (i) which is duly recorded
in the real property records of the county in which the real property underlying
the related mortgage or deed of trust is recorded, or (ii) the original of which
is held by Borrower and is recordable by Borrower upon the occurrence and
continuance of a default or event of default under the Client Loan Documents.
 
3

--------------------------------------------------------------------------------


“Client Credit Documentation” means the background documentation for each Client
Loan prepared by Borrower for its own internal purposes, including appraisals,
environmental excerpts, term sheets, reports and credit committee write-ups,
with all exhibits and schedules thereto, all as prepared and maintained in
accordance with Borrower’s Credit Guidelines.
 
“Client Credit Enhancement” means a guaranty, letter of credit, or other form of
credit enhancement provided by Borrower to a Person for the benefit of a Client.
 
“Client Joint Venture” means an Investment by Borrower or any Subsidiary of
Borrower in any Person, the purpose of which is related to the purchase and/or
development for sale as finished building lots for single-family residential
purposes of residential real estate and the improvements thereto.
 
“Client Loan” shall mean any loan, extension of credit, or financial
accommodation made by Borrower to or for the benefit of a Client or a Client
Borrower, the purpose of which Client Loan is related to the purchase and/or
development for sale as finished building lots for single-family residential
real estate and the improvements thereto or to Client Credit Enhancements
provided by Borrower.
 
“Client Loan Documents” means any and all Client Notes, Mortgages and other
agreements, contracts, documents, and instruments, including, without
limitation, any and all debt instruments, promissory notes, loan agreements,
chattel paper, agreements of guaranty, assignment agreements, mortgages, deeds
of trust, deeds to secure debt, general or specific security agreements,
certificates, pledge agreements, financing statements and amendments thereto,
policies of title insurance, and all other like or similar agreements,
contracts, documents and instruments evidencing, pertaining or otherwise
securing at any time any Client Loan or Borrower’s interest therein.  Generally,
based on Borrower’s current Client Loan documentation, such Client Loan
Documents include promissory notes, pledge agreements, stock powers, assignments
of partnership interests and membership interests, security agreements, guaranty
agreements, deeds of trust, profits interest and distribution of proceeds
agreements, UCC financing statements, and environmental indemnity agreements.
 
“Client Loan Closing Date” means the date of Borrower’s initial funding of a
Client Loan.
 
“Client Note” means (i) an instrument containing an express and absolute promise
of a Client to pay to Borrower, a definite sum of money at a specified time, in
order to evidence a Client Loan, or (ii) an instrument containing an express and
absolute promise of a Client Borrower to pay to a Client, a definite sum of
money at a specified time, which has been assigned or collaterally assigned from
such Client to Borrower pursuant to a Client Collateral Assignment to secure an
instrument described in clause (i) from such Client to Borrower.
 
4

--------------------------------------------------------------------------------


“Client Pledge” means a pledge, assignment or security interest in the equity
interests of any Person, executed by or on behalf of a Client in favor of
Borrower in connection with a Client Loan.
 
“Closing Date” means the date of the funding of an initial Loan under this
Agreement.
 
“Collateral” means all of Borrower’s assets, including, without limitation, all
of the following property and interests in property of Borrower, wherever
located and whether now or hereafter existing or now owned or hereafter acquired
or arising: (i) all Accounts and all Receivables; (ii) all Inventory; (iii) all
Equipment; (iv) all Contract Rights; (v) all General Intangibles and Proprietary
Rights; (vi) all Investment Property; (vii) each Deposit Account and all
certificates of deposit maintained with a bank, savings and loan association,
credit union or like organization, other than an account evidenced by a
certificate of deposit that is an instrument under the UCC; (viii) all goods and
other property, whether or not delivered, (a) the sale or lease of which gives
or purports to give rise to any Receivable, including, but not limited to, all
merchandise returned or rejected by or repossessed from customers, or (b)
securing any Receivable, including, without limitation, all rights as an unpaid
vendor or lienor (including, without limitation, stoppage in transit, replevin
and reclamation) with respect to such goods and other property; (ix) all
mortgages, deeds to secure debt and deeds of trust on real or personal property,
guaranties, leases, security agreements, and other agreements and property which
secure or relate to any Receivable or other Collateral (including the Client
Loans), or are acquired for the purpose of securing and enforcing any item
thereof; (x) all “Documents” as that term is defined in the UCC and all
documents of title, policies and certificates of insurance, securities, chattel
paper (including electronic chattel paper and tangible chattel paper) and all
“Instruments” as that term is defined in the UCC; (xi) all other goods and
personal property, whether tangible or intangible, wherever located, including
money, cash and cash equivalents, supporting obligations, letters of credit and
each letter-of-credit right; (xii) all files, correspondence, computer programs,
tapes, discs and related data processing software which contain information
identifying or pertaining to any of the Receivables, or any Client, or showing
the amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof; (xiii) any “commercial tort
claims” as that term is defined in the UCC; (xiv) all Client Loans and Client
Loan Documents (and the rights of Borrower to payments thereunder); (xv) all
real property; and (xvi) any and all products and proceeds of the foregoing
(including, but not limited to, any claim to any item referred to in this
definition, and any claim against any third party for loss of, damage to or
destruction of any or all of, the Collateral or for proceeds payable under, or
unearned premiums with respect to, policies of insurance) in whatever form,
including, but not limited to, cash, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements and
other documents.
 
“Commitment” means the commitment of Lender to make the Revolving Loan Advances,
subject to the terms and conditions of this Agreement.
 
5

--------------------------------------------------------------------------------


“Contract Rights” means any rights under contracts not yet earned by performance
and not evidenced by an instrument or chattel paper.
 
“Covenant Compliance Certificate” means a certificate setting forth a
calculation of the financial covenants described in Section 7.6, and the status
of all other monetary covenants set forth in this Agreement.
 
“Credit Facility” means the revolving credit facility established under this
Agreement in an aggregate amount outstanding at any one time not to exceed the
Revolving Credit Limit.
 
“Credit Guidelines” means Borrower’s customary credit and underwriting
guidelines as of the date hereof as set forth in Borrower’s credit and
underwriting guidelines manual, a copy of which is attached hereto as Exhibit
“C”, as such guidelines are amended from time to time, provided that such
amendments shall be approved by Lender in writing in accordance with Section
7.13.
 
“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.
 
“Deposit Account” has the meaning given to such term in the UCC.
 
“Deposit Account Control Agreement” means the Deposit Account Control Agreement
among Borrower, Lender and the bank named therein, pursuant to which Lender
shall have been granted a first priority lien and security interest in the
Deposit Account more particularly described therein, which Deposit Account shall
be the Cash Concentration Account.
 
“Dollar”, “dollar” and “$” means freely transferable United States dollars.
 
“Eligible Notes” means a Client Note which meets all of the following
requirements, as determined by Lender, and continues to do so until collected in
full (unless otherwise consented to by Lender in writing):
 
(a)           such Client Note evidences a Client Loan made in accordance with
Borrower’s Credit Guidelines;
 
(b)           Borrower shall have delivered to Lender, an appraisal setting
forth the Appraised Value of the real property securing the Client Loan, dated
as of a recent date acceptable to Lender in its sole discretion;
 
(c)           such Client Note is secured by a First Lien Mortgage, or with
Lender’s prior written consent, other security acceptable to Lender in its sole
discretion;
 
(d)           such Client Note represents a valid, binding and full recourse
obligation of a Client or a Client Borrower, enforceable in accordance with its
terms for the amount outstanding thereunder without offset, counterclaim or
defense (whether actual or alleged), and the Client Loan evidenced thereby
complies with all applicable state and federal laws, rules and regulations,
including without limitation applicable usury laws;
 
(e)           the Client or Client Borrower executing such Client Note (i) is
not and has not been adjudicated as bankrupt or insolvent, (ii) has not filed a
voluntary petition seeking reorganization or an arrangement with creditors or
taking advantage of or seeking any relief under the Bankruptcy Code, or (iii)
has not filed an answer admitting the material allegations of or consenting to,
or permitting default in, a petition filed against such Client in any Insolvency
Proceeding;
6

--------------------------------------------------------------------------------


 
(f)            (i) no payment or obligation under such Client Note is more than
fifteen (15) days past due or delinquent, (ii) such Client Note is otherwise
free from default, after giving effect to any cure periods provided for in such
Client Note, except as provided in clause (i) of this subsection (f), and (iii)
to the knowledge of Borrower, no condition exists that adversely affects the
value of such Client Note or the Collateral securing such Client Note or the
Client’s obligations thereunder;
 
(g)           Borrower shall be in compliance with all delivery requirements
with respect to such Client Note set forth in Section 3.3;
 
(h)            the Client Note and the Client Loan evidencing such Client Note
shall not violate any provision of the Borrower’s partnership agreement or any
other agreement with Borrower’s public partners;
 
(i)           such Client Note has not been assigned to any Person other than
(A) Lender or (B) in the case of Client Notes that are subject to Client
Collateral Assignments, Borrower;
 
(j)           the aggregate amount owing under all Client Notes for a particular
Client that would otherwise constitute Eligible Notes does not exceed
thirty-three and 33/100 percent (33.33%) of the aggregate amount owing under all
Eligible Notes;
 
(k)           the Client under such Client Note is an individual resident of, or
an entity organized under the laws of, the United States of America or a state
thereof; and
 
(l)           such Client Note is payable in U.S. Dollars.
 
For purposed of this definition, any Client Note that at any time is or becomes
an Eligible Note but which subsequently fails to meet any of the requirements of
this definition, shall cease to be an Eligible Note (but shall continue to be
part of the Collateral) for so long as the same fails to meet such requirements.
 
“Environmental Laws” means all federal, state, local and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment (including, without
limitation, ambient air, surface water, ground water, or land), or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, removal, transport, or handling of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes, and all
regulations, notices or demand letters issued, entered, promulgated or approved
thereunder.
 
7

--------------------------------------------------------------------------------


“Equipment” has the meaning given to such term in the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
“Event of Default” means an event described in Section 9.1.
 
“Excluded Taxes” has the meaning given to such term in Section 1.7.
 
“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
“Fee Letter” means the letter agreement dated as of the Closing Date, by and
between Borrower and Lender regarding the Origination Fee to be paid by Borrower
to Lender.
 
“Financing Statements” has the meaning given to such term in the UCC.
 
“First 180 Day Period” has the meaning given to such term in Section 7.15.
 
 “First Lien Mortgage” means a first priority mortgage, deed of trust, security
deed or similar agreement (i) from a Client in favor of Borrower or (ii) from a
Client Borrower to Borrower which is subject to a Client Collateral Assignment
in favor of Borrower, encumbering real property as security for a Client Loan,
which mortgage, deed of trust, security deed or similar agreement is filed of
record (or in transit to be filed of record) in the appropriate real property
records, and insured by a title insurance policy (including “gap coverage” for
the period from the Client Loan Closing Date to the date of recording of such
mortgage, deed of trust, security deed or similar agreement and containing only
such title exceptions as are reasonably acceptable to Lender) issued by a title
insurer reasonably acceptable to Lender for the amount of such Client Note.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Borrower that ends on the last day of
December of each year.
 
 “GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and, when used with reference to
Borrower or any Subsidiary of Borrower, consistent with the prior financial
practices of Borrower.
 
“General Intangibles” has the meaning given to such term in the UCC.
 
8

--------------------------------------------------------------------------------


“General Partner” means UMTH Land Development, L.P., a Delaware limited
partnership.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
governmental bodies, whether federal, state, local or foreign national or
provincial and all agencies thereof including any Governmental Authority.
 
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Highest Lawful Rate” means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Agreement, under the laws of
the State of Texas (or the law of any other jurisdiction whose laws may be
mandatorily applicable notwithstanding other provisions of this Agreement and
the other Loan Documents), or under applicable federal laws that may presently
or hereafter be in effect and which allow a higher maximum nonusurious interest
rate than under the State of Texas or such other jurisdiction’s law, in any case
after taking into account, to the extent permitted by applicable law, any and
all relevant payments or charges under this Agreement and any other Loan
Documents executed in connection herewith, and any available exemptions,
exceptions and exclusions.
 
“Indebtedness” of any Person means, without duplication, all Liabilities of such
Person, and to the extent not otherwise included in Liabilities, the following:
(a) all obligations for Money Borrowed or for the deferred purchase price of
property or services, (b) all obligations (including, during the noncancellable
term of any lease in the nature of a title retention agreement, all future
payment obligations under such lease discounted to their present value in
accordance with GAAP) secured by any Lien to which any property or asset owned
or held by such Person is subject, whether or not the obligation secured thereby
shall have been assumed by such Person, (c) all obligations of other Persons
which such Person has guaranteed, including, but not limited to, all obligations
of such Person consisting of recourse liability with respect to accounts
receivable sold or otherwise disposed of by such Person, and (d) in the case of
Borrower (without duplication) all Obligations under the Loan Documents.
 
“Initial Term” means the one (1) year period commencing on the Agreement Date,
and ending on the day immediately prior to the first anniversary thereof.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
9

--------------------------------------------------------------------------------


“Installment” means, with respect to any obligation, each installment of rent
under, or payment of (or in the nature of) principal of, such obligation that is
stated or scheduled (in accordance with the terms of such obligation) to be due
and payable.
 
“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.
 
“Interest Expense” means for any period as determined in conformity with GAAP,
total interest expense, whether paid or accrued or due (including without
limitation, in respect of the Loans and subordinated debt, if any) and payable,
including without limitation, the interest component of Capital Lease
obligations for such period, all bank fees, and net costs under interest rate
contracts.
 
“Interest Rate” means ten percent (10%) per annum.
 
“Interested Party” means any employee, agent, owner, partner, member, or
shareholder of Borrower.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as in effect
from time to time.
 
“Inventory” has the meaning given to such term in the UCC.
 
“Investment” means, with respect to any Person; (a) the acquisition or ownership
by such Person of any share of capital stock, evidence of Indebtedness (which
shall not include funds on deposit in demand deposit accounts) or other security
issued by any other Person, (b) any loan, advance or extension of credit to, or
contribution to the capital of, any other Person, excluding advances to
employees in the ordinary course of business for business expenses, (c) the
obligations of any other Person that are guaranteed by such Person, (d) any
other investment in any other Person, and (e) any commitment or option to make
any of the investments listed in clauses (a) through (d) above.
 
“Investment Property” has the meaning given to such term in the UCC.
 
“Lender” has the meaning given to such term in the preamble of this Agreement.
 
“Lender UCC Assignment” means a properly completed UCC-3 assignment form,
assigning to Lender, Borrower’s interest in any UCC financing statement filed by
or on behalf of Borrower in connection with a Client Loan.
 
 “Liabilities” of any Person means all items (except for items of capital stock,
additional paid-in capital or retained earnings, or of general contingency or
deferred tax reserves) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Liabilities are to be determined.
 
10

--------------------------------------------------------------------------------


“Lien” as applied to the property of Borrower or any Person means: (a) any
mortgage, deed to secure debt, deed of trust, lien, pledge, charge, lease
constituting a Capitalized Lease, conditional sale or other title retention
agreement, or other security interest, security title or encumbrance of any kind
in respect of any property of such Person, or upon the income or profits
therefrom, (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person, and (c) the filing of, or any agreement to give, any financing
statement under the UCC or its equivalent in any jurisdiction, excluding
informational financing statements relating to property leased by such Person.
 
“Loan Documents” means collectively this Agreement, the Revolving Note, the
Security Documents, and each other instrument, agreement or document executed by
Borrower or any other Person in connection with this Agreement, whether prior
to, on or after the Agreement Date.
 
“Loans” means collectively, all Revolving Loan Advances and “Loan” means any
individual Revolving Loan Advance.
 
“Materially Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, financial condition, prospects, contingent liabilities or
material agreements of Borrower and its Subsidiaries, if any, taken as a whole,
(b) the value of the Collateral taken as a whole, (c) the Security Interest or
the priority of the Security Interest (except to the extent directly caused by
the actions of Lender), (d) the ability of Borrower or any other Obligor to
perform any material payment obligations under this Agreement or any other Loan
Document, or (e) the rights of or benefits available to Lender under, or the
validity or enforceability of, any Loan Document.
 
“Money Borrowed” means, as applied to Indebtedness, (a) Indebtedness for money
borrowed, (b) Indebtedness, whether or not in any such case the same was for
money borrowed, (i) represented by notes payable, and drafts accepted, that
represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes or similar instruments, or (iii) upon which interest
charges are customarily paid or that was issued or assumed as full or partial
payment for property (other than trade credit that is incurred in the ordinary
course of business), (c) Indebtedness that constitutes a Capitalized Lease, and
(d) Indebtedness that is such by virtue of clause (c) of the definition thereof,
but only to the extent that the obligations guaranteed are obligations that
would constitute Indebtedness for Money Borrowed.
 
“Mortgage” means a mortgage, deed of trust, security deed or similar agreement
(i) from a Client in favor of Borrower or (ii) from a Client Borrower to
Borrower which is subject to a Client Collateral Assignment in favor of
Borrower, encumbering real property as security for a Client Loan, which
mortgage, deed of trust, security deed or similar agreement is filed of record
(or in transit to be filed of record) in the appropriate real property records,
and insured by a title insurance policy (including “gap coverage” for the period
from the Client Loan Closing Date to the date of recording of such mortgage,
deed of trust, security deed or similar agreement and containing only such title
exceptions as are reasonably acceptable to Lender) issued by a title insurer
reasonably acceptable to Lender for the amount of such Client Note.
 
11

--------------------------------------------------------------------------------


“Net Proceeds” means proceeds received by Borrower or any of its Subsidiaries in
cash from any Asset Disposition (including, without limitation, payments under
notes or other debt securities received in connection with any Asset
Disposition), net of: (a) the reasonable and necessary transaction costs of such
sale, lease, transfer or other disposition; (b) any tax liability arising from
such transaction; and (c) amounts applied to repayment of Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed.
 
“Notice of Borrowing” means a telephonic or electronic notice followed by a
confirming same-day written notice requesting a Borrowing, which is given in
accordance with the applicable provisions of this Agreement and which specifies
(i) the amount of the requested Borrowing, (ii) the date of the requested
Borrowing, and (iii) wire transfer instructions for Borrower’s account to which
Lender is requested to wire transfer such Borrowing.
 
“Obligations” means, in each case whether now in existence or hereafter arising,
(a) the principal of, and interest and premium, if any, on, the Loans, and (b)
all indebtedness, liabilities, obligations, covenants and duties of Borrower to
Lender of every kind, nature and description arising under this Agreement, or
any of the other Loan Documents, or in connection with the Credit Facility,
whether direct or indirect, absolute or contingent, due or not due, contractual
or tortious, liquidated or unliquidated, and whether or not evidenced by any
note, and whether or not for the payment of money, including without limitation,
fees and expenses required to be paid or reimbursed pursuant to this Agreement.
 
“Obligor” means Borrower and any Person who may now or in the future guarantee
the payment and performance of the whole or any part of the Obligations.
 
“Origination Fee” means the non-refundable fee of $300,000 required to be paid
by Borrower as described in the Fee Letter.
 
“Overadvance” means, as of any date of determination, the amount, if any, by
which the outstanding principal balance of Revolving Loan Advances exceeds the
lesser of (a) the Revolving Credit Limit, or (b) the Borrowing Base.
 
“Payment Taxes” has the meaning given to such term in Section 1.7(a).
 
“Permitted Liens” means: (a) Liens securing taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, but (i) in all cases only if payment shall not
at the time be required to be made or which are being diligently contested in
good faith by the Borrower by appropriate proceedings; provided that in any such
case an adequate reserve is being maintained by Borrower for the payment of the
same in accordance with GAAP, and (ii) in the case of warehousemen or landlords,
only if such liens are junior to the Security Interest in any of the Collateral,
(b) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or under payment or
performance bonds, (c) other Liens on real property owned by Borrower in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or impair the use thereof in the business of Borrower, (d)
purchase money Liens, (e) Liens of Lender arising under this Agreement and the
other Loan Documents, (f) Liens securing Client Credit Enhancements, and (g)
Liens shown on Schedule 5.5(a).
 
“Person” means any individual, limited liability company, corporation,
partnership, association, trust or unincorporated organization, or a government
or any agency or political subdivision thereof.
12

--------------------------------------------------------------------------------


 
“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which Borrower or any Subsidiary of Borrower is, or within the
immediately preceding six years was, an “employer” as defined in Section 3(5) of
ERISA.
 
“Pledge Agreement” means each Pledge Agreement pursuant to which the General
Partner and Borrower, and/or any Subsidiary of Borrower pledge their respective
equity interests in any Subsidiary or Client Joint Venture to Lender, in each
case in favor of Lender and in each case in form and substance satisfactory to
Lender.
 
“Prepayment Premium” means a premium payable by Borrower in connection with any
prepayment of  principal of the Revolving Loan Advances during the First 180 Day
Period which premium shall be in an amount equal to the amount of interest that
such prepaid principal amount would have accrued at the Interest Rate between
the date of prepayment and the expiration date of the First 180 Day Period;
provided, however, that the aggregate amount of all interest and any Prepayment
Premiums actually paid by Borrower to Lender with respect to accrued interest
and any prepayments of principal on the Revolving Loan Advances during the First
180 Day Period shall not exceed $750,000.
 
“Proprietary Rights” means all of Borrower’s now owned and hereafter arising or
acquired patents, patent applications, inventions and improvements, copyrights,
copyright applications, literary rights, trademarks, trademark applications,
trade names, trade secrets, service marks, data bases, computer software and
software systems, including the source and object codes, information systems,
discs, tapes, customer lists, telephone numbers, credit memoranda, goodwill,
licenses, and other intangible property, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, all income, royalties, damages,
claims and payments now or hereafter due and/or payable under or with respect
thereto, including without limitation, damages and payments for past and future
infringement thereof, all rights to sue for past, present and future
infringement of any of the foregoing and all rights corresponding to any of the
foregoing throughout the world.
 
13

--------------------------------------------------------------------------------


“Receivable” means and includes (a) any and all rights to the payment of money
or other forms of consideration of any kind (whether classified under the UCC as
Accounts, contract rights, chattel paper, general intangibles, or otherwise)
including, but not limited to, payments under the Client Notes, Accounts,
Letters-of-credit rights, chattel paper, tax refunds, insurance proceeds,
Contract Rights, notes, drafts, instruments, documents, acceptances, and all
other debts, obligations and liabilities in whatever form from any Person, (b)
all guarantees, security and Liens for payment thereof, (c) all goods, whether
now owned or hereafter acquired, and whether sold, delivered, undelivered, in
transit or returned, which may be represented by, or the sale or lease of which
may have given rise to, any such right to payment or other debt, obligation or
liability, and (d) all proceeds of any of the foregoing.
 
“Reportable Event” has the meaning set forth in Section 4043(b) of ERISA, but
shall not include a Reportable Event as to which the provision for thirty (30)
days notice to the PBGC is waived under applicable regulations.
 
“Reserves” means reserves established against the amount of the Revolving Loan
Advances, which Lender in the exercise of its reasonable discretion, deems
necessary to take into account any perceived financial problems or substandard
credit quality of the Clients whose Client Notes are part of the Eligible Notes
in the Borrowing Base.
 
“Revenues” means (a) all money, funds, cash, proceeds, or payments of any kind
received by Borrower and its Subsidiaries, if any, from all sources, including
without limitation, all proceeds of Collateral, including Net Proceeds,
insurance proceeds, and all proceeds from the sale of Collateral, whether
received in cash, by check, by other instrument, or otherwise and (b) all
proceeds of Collateral received by any General Partner, including Net Proceeds,
insurance proceeds, and all proceeds from the sale of Collateral, whether
received in cash, by check, by other instrument, or otherwise.
 
“Revolving Credit Limit” means the Credit Facility established under this
Agreement in an aggregate principal amount equal to $15,000,000, subject to the
terms and conditions of this Agreement, or such lesser or greater amount as
shall be agreed upon from time to time in writing by Lender and Borrower.
 
“Revolving Loan Advance” means a revolving loan made to Borrower pursuant to
this Agreement and “Revolving Loan Advances” means more than one Revolving Loan
Advance and, collectively, all Revolving Loan Advances.
 
“Revolving Note” means the promissory note issued by Borrower to Lender in the
form attached hereto as Exhibit “B”, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
 
“Security” has the meaning given to such term in Section 2(1) of the Securities
Act of 1933, as amended.
 
14

--------------------------------------------------------------------------------


“Security Documents” means each of the following: (a) the Financing Statements,
(b) the Pledge Agreements, (c) each Assignment of Note, (d) the Deposit Account
Control Agreement and (e) each other writing executed and delivered by Borrower
or any other Obligor securing the Obligations or any part thereof.
 
“Security Interest” means the Liens of Lender on and in the Collateral created
or affected hereby or by any of the Security Documents or pursuant to the terms
hereof or thereof.
 
 “Subordinated Indebtedness” means any Indebtedness for Money Borrowed of
Borrower that is expressly subordinated to the Obligations on terms and
conditions acceptable to Lender in its sole discretion.
 
“Subsidiary” means, (a) when used to determine the relationship of a Person to
another Person, a Person of which an aggregate of fifty percent (50%) or more of
the stock of any class or classes or fifty percent (50%) or more of other
ownership interests is owned of record or beneficially by such other Person, or
by one or more Subsidiaries of such other Person, or by such other Person and
one or more Subsidiaries of such Person, (i) if the holders of such stock, or
other ownership interests, (A) are ordinarily, in the absence of contingencies,
entitled to vote for the election of a majority of the directors (or other
individuals performing similar functions) of such Person, even though the right
so to vote has been suspended by the happening of such a contingency, or (B) are
entitled, as such holders, to vote for the election of a majority of the
directors (or individuals performing similar functions) of such Person, whether
or not the right so to vote exists by reason of the happening of a contingency,
or (ii) in the case of such other ownership interests, if such ownership
interests constitute a majority voting interest, and (b) when used with respect
to a Plan, ERISA or a provision of the Internal Revenue Code pertaining to
employee benefit plans, any other corporation, trade or business (whether or not
incorporated) which is under common control with Borrower and is treated as a
single employer with Borrower under Section 414(b) or (c) of the Internal
Revenue Code and the regulations thereunder.
 
“Taxes” means any federal, state, local or foreign income, sales, use, transfer,
payroll, personal, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.
 
“Termination Date” means the earliest to occur of: (a) the end of the Initial
Term or (b) such date as the Obligations shall have been accelerated pursuant to
the provisions of Section 9.2.
 
“Termination Event” means (a) a Reportable Event, (b) the filing of a notice of
intent to terminate a Plan, or the treatment of a Plan amendment as a
termination, under Section 4041(c) of ERISA, (c) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (d) the
appointment of a trustee to administer any Plan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of Texas.
 
15

--------------------------------------------------------------------------------


“UMT Services” means UMT Services, Inc., a Delaware corporation and the general
partner of the General Partner.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, Publ. No. 107-56, Stat. 272 (2001), as in effect from time to time.
 
General.  Unless otherwise defined, all terms used in this Agreement that are
defined in the UCC shall have the meaning given them in the UCC.  All terms of
an accounting nature not specifically defined in this Agreement shall have the
meaning ascribed them by GAAP.  References to any legislation or statute or
code, or to any provision thereof, shall include any modification or reenactment
of, or any legislative, statutory or code provision substituted for, such
legislation, statute or code or provision thereof.  The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision of this
Agreement, unless otherwise specifically provided.  References in this Agreement
to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be to Articles,
Sections, Schedules or Exhibits of or to this Agreement unless otherwise
specifically provided.  Any of the terms defined in this Section may, unless the
context otherwise requires, be used in the singular or plural depending on the
reference.  “Include”, “includes” and “including” shall be deemed to be followed
by “without limitation” whether or not they are in fact followed by such words
or words of like import.  “Writing”, “written” and comparable terms refer to
printing, typing, computer disk, e-mail and other means of reproducing words in
a visible form.  References to any agreement or contract are to such agreement
or contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of such Person.  References “from” or “through”
any date mean, unless otherwise specified, “from and including” or “through and
including”, respectively.
 
ARTICLE I  - LOANS, RENEWAL AND TERMINATION
 
1.1 Credit Facility.
 
(a) Revolving Credit Limit.  Lender agrees, for so long as no Default or Event
of Default exists and subject to the terms of this Agreement (including the
provisions of Article VIII hereof), to make Loans and other financial
accommodations to Borrower in an aggregate amount up to, but not exceeding, the
lesser of:  (i) the Revolving Credit Limit or (ii) the Borrowing Base.  The
aggregate balance of Revolving Loan Advances shall not at any time exceed the
Revolving Credit Limit at any time.  Lender shall not be obligated to make
available any Revolving Loan Advances to Borrower to the extent such Revolving
Loan Advance when added to the then outstanding Revolving Loan Advances would
cause the aggregate outstanding Revolving Loan Advances to exceed the lesser of
(i) the Revolving Credit Limit and (ii) the Borrowing Base.  If at any time the
amount of all Revolving Loan Advances outstanding exceeds the lesser of (i) the
Revolving Credit Limit and (ii) the Borrowing Base, Borrower immediately shall
make a mandatory prepayment to Lender in an amount not less than such excess
within five (5) Business Days after the date such excess occurred.
 
16

--------------------------------------------------------------------------------


(b) Revolving Note.  The obligations of Borrower to repay the Revolving Loan
Advances to Lender and to pay interest thereon shall be evidenced by a separate
Revolving Note to Lender.  The Revolving Note shall be in a principal amount
equal to the Revolving Credit Limit and shall represent the obligation of
Borrower to pay Lender the Revolving Credit Limit or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by Lender hereunder, plus
interest accrued thereon, as set forth herein.  Borrower irrevocably authorizes
Lender to make or cause to be made appropriate notations on the Revolving Note,
or on a record pertaining thereto, reflecting Revolving Loan Advances and
repayments thereof.  The outstanding amount of the Revolving Loan Advances set
forth on Lender’s Revolving Note or record shall be conclusive evidence of the
principal amount thereof owing and unpaid to Lender, absent manifest error, but
the failure to make such notation or record, or any error in such notation or
record shall not limit or otherwise affect the obligations of Borrower hereunder
or under the Revolving Note to make payments of principal of or interest on the
Revolving Note when due.  Any of the foregoing to the contrary notwithstanding,
any lack of Lender’s request to be issued the Revolving Note shall not, in any
manner, diminish Borrower’s obligation to repay the Revolving Loan Advances made
by Lender, together with all other amounts owing to Lender by Borrower.
 
(c) Repayment.  On the Termination Date, Borrower shall pay the aggregate unpaid
principal amount of all Revolving Loan Advances outstanding, all accrued but
unpaid interest thereon, all fees and expenses owing to Lender and all other
non-contingent Obligations.
 
(d) Prepayment.  As provided in Section 7.15, the Borrower agrees to use its
best efforts to borrow the full amount of the Revolving Credit Limit during the
First 180 Day Period.  During the First 180 Day Period, if Borrower prepays any
principal of the Revolving Loan Advances for whatever reason (including upon an
acceleration due to an Event of Default), Borrower shall also pay, along with
any such prepayment, to Lender, as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to the Prepayment Premium with respect to
such prepayment amount.  Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the Prepayment Premium is subject
to, and shall be limited in accordance with, the provisions of Section 11.15 of
this Agreement.  Any prepayment of principal after the First 180 Day Period can
be made by Borrower without payment of a Prepayment Premium.
 
1.2 Borrowing Procedures.  Each request for a Revolving Loan Advance shall be
made by a transmission to Lender of a Notice of Borrowing from Borrower, given
not later than three (3) Business Days prior to the date that Borrower desires
to receive the Revolving Loan Advance and shall be accompanied by a complete,
accurate and current Borrowing Base Certificate, and shall be confirmed by
Borrower with Lender by telephone; provided, that Lender shall at any time have
the right to review and adjust, in the exercise of its reasonable discretion,
any calculation set forth in the Borrowing Base Certificate or the Notice of
Borrowing (i) to reflect Lender’s reasonable estimate of declines in value of
any of the Collateral described in such Borrowing Base Certificate, (ii) to the
extent such calculation is not in accordance with this Agreement and (iii) to
adjust Reserves used in calculating the Borrowing Base; provided, however, the
establishment or adjustment by Lender of Reserves during the First 180 Day
Period shall require the consent of Borrower, which consent shall not be
unreasonably withheld or delayed.  Subject to Sections 1.1(d) and 7.15,
Revolving Loan Advances may be repaid and reborrowed in accordance with the
provisions hereof.  Upon fulfillment of the conditions set forth in Article VIII
for such Borrowing, Lender will wire transfer such funds to Borrower to the
account specified by Borrower in such Notice of Borrowing.
 
17

--------------------------------------------------------------------------------


1.3 Interest.
 
(a) Interest shall accrue on the outstanding principal balance of the Loans at
the Interest Rate.  All interest accrued on the outstanding principal balance of
the Loans shall be calculated on the basis of a year of three hundred sixty-five
(365) days and the actual number of days elapsed in each month.  Interest shall
accrue monthly and accrued interest shall be due and payable on the tenth (10th)
day following the month in which such interest accrues.
 
(b) Upon the occurrence and during the continuation of an Event of Default,
which Event of Default is not cured to the satisfaction of Lender within ten
(10) days from the date such Event of Default first occurred, the unpaid
principal balance of the Revolving Loan Advances shall bear interest at a per
annum rate equal to the Interest Rate plus two percent (2%) per annum effective
as of and from the date such Event of Default first occurred, as determined by
Lender.
 
1.4 Charges to Loan Account.  At Lender’s option, exercised in Lender’s sole
discretion, Lender may (a) deduct the aggregate amount of principal, interest,
fees, costs, expenses, and other charges and amounts provided for in this
Agreement or in any other Loan Documents on the due date thereof from any
subsequent Revolving Loan Advance, (b) treat such amounts as a Revolving Loan
Advance or (c) disburse such amount by way of direct payment, which such
disbursement shall be deemed to be a Revolving Loan Advance.
 
1.5 Termination.
 
(a) The Commitment made hereunder shall expire on the Termination
Date.  Borrower may terminate the Commitment on a date other than the
Termination Date, by no less than ten (10) days’ written notice of such
termination to Lender and payment to Lender of all amounts specified in Section
1.1(c), upon such termination, as provided in this Agreement.  Lender may
terminate the Commitment at any time during the existence of an Event of
Default.
 
18

--------------------------------------------------------------------------------


(b) Upon the termination of this Agreement for any reason as herein provided,
Borrower promises to pay, discharge and satisfy, no later than the effective
date of such termination, the Loans, all accrued and unpaid interest and fees,
and all other non-contingent Obligations outstanding.
 
(c) Notwithstanding the payment in full of the Loans, all accrued and unpaid
interest and fees, and all other non-contingent Obligations outstanding, Lender
shall not be required to terminate its Security Interests unless, with respect
to any loss or damage Lender may incur as a result of dishonored checks or other
items of payment received by Lender from Borrower or any Client and applied to
the Obligations, Lender shall (i) have received a written agreement, executed by
Borrower and by any Person whose loans or other advances to Borrower are used in
whole or in part to satisfy the Obligations, indemnifying Lender from any such
loss or damage; or (ii) have retained such monetary reserves and its Security
Interest for such period of time as Lender, in its sole discretion, may deem
necessary to protect it from any such loss or damage.
 
(d) If after receipt of any payment which is applied to the payment of all or
any part of the Obligations, the Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Lender
and the Borrower shall be liable to pay to the Lender.  The provisions of this
Section 1.5(d) shall be and remain effective notwithstanding any contrary action
which may have been taken by the Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 1.5(d) shall survive
the termination of this Agreement.
 
1.6 Payments by Borrower.  Borrower shall make each payment hereunder and under
the Revolving Note not later than 12:00 noon Dallas, Texas time on the day when
due.  Any amounts received after such time on any date may, in the discretion of
the Lender, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  Payments made by Borrower to Lender shall be in Dollars at its
address referred to in Section 11.6 in immediately available funds without
deduction, withholding, setoff or counterclaim.
 
19

--------------------------------------------------------------------------------


1.7 Taxes.
 
(a) All payments made by Borrower hereunder or under the Revolving Note will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any Governmental Authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding any tax imposed on or measured by the net income or
profits or gross receipts of Lender pursuant to the laws of the United States or
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of Lender is located or any
subdivision thereof or therein (the “Excluded Taxes”)) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Payment Taxes”).  If any Payment Taxes are so
levied or imposed, Borrower agrees to pay the full amount of such Payment Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or any other Loan Document, after withholding
or deduction for or on account of any Payment Taxes, will not be less than the
amount provided for herein or therein.  Borrower agrees to indemnify and hold
harmless Lender, and reimburse Lender upon its written request, for the amount
of any Payment Taxes so levied or imposed and paid by Lender.
 
(b) In addition, Borrower agrees to pay any present or future stamp,
documentary, privilege, intangible or similar Taxes or any other excise or
property Taxes, charges or similar levies that arise at any time or from time to
time (other than Excluded Taxes) (i) from any payment made under any and all
Loan Documents, or (ii) from the execution or delivery by Borrower of, or from
the filing or recording or maintenance of, or otherwise with respect to, any and
all Loan Documents (hereinafter referred to as “Other Taxes”).
 
(c) Borrower will indemnify Lender for the full amount of Payment Taxes
(including, without duplication, any Payment Taxes imposed by any jurisdiction
on amounts payable under this Section 1.7), subject to the exclusion set out in
the first sentence of Section 1.7(a), and will indemnify Lender for the full
amount of Other Taxes (including, without duplication, any Payment Taxes imposed
by any jurisdiction on amounts payable under this Section 1.7) paid by Lender in
respect of payments made or to be made hereunder, and any liability (including
penalties, interest and expenses) arising solely therefrom or with respect
thereto, whether or not such Payment Taxes or Other Taxes were correctly or
legally asserted.  Payment of this indemnification shall be made within thirty
(30) days from the date Lender makes written demand therefor.
 
(d) Within thirty (30) days after the date of any payment of Payment Taxes or
Other Taxes, Borrower shall furnish to Lender, at its address referred to in
Section 11.6, the original or certified copy of a receipt evidencing payment
thereof.
 
(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
1.7 shall survive the payment in full of all Obligations hereunder and under the
Revolving Note.
 
20

--------------------------------------------------------------------------------


ARTICLE II  - FEES
 
2.1 Closing Date Fees.  On the Closing Date, Borrower shall pay to Lender the
Origination Fee.
 
2.2 Audit Fees.  For each field examination and audit of the books, records and
other assets of Borrower, in each case performed by one or more agents of
Lender, Borrower shall pay to Lender all reasonable costs and expenses incurred
by Lender in connection with its agents performing and/or summarizing the
results of such examination (including all necessary travel time).  Audits shall
be performed by Lender no less frequently than quarterly and, upon the
occurrence of an Event of Default, as often as Lender shall require in its sole
discretion, and each audit fee shall be payable by Borrower to Lender on
Lender’s demand therefor.
 
2.3 Costs and Expenses.  In addition to the costs and expenses noted in Section
11.7, Borrower agrees to reimburse Lender for all reasonable out-of-pocket
expenses incurred by Lender in connection with the Loans, including, but not
limited to, filing fees, tax, lien and judgment search fees, fees of outside
auditors, bank fees, outside attorneys’ fees, servicing fees, appraisal fees,
environmental report fees and any other reasonable fees or expenses.
 
ARTICLE III - GRANT OF SECURITY INTEREST
 
3.1 Grant of Security Interest.  To secure the payment, performance and
observance of the Obligations, Borrower grants, and hereby assigns, mortgages,
and pledges, to Lender, all of the Collateral, and grants to Lender, a
continuing security interest in, and a Lien upon, and a right of set off
against, all of the Collateral.
 
3.2 Continued Priority of Security Interest.
 
(a) The Security Interest granted by Borrower shall at all times be valid,
perfected and enforceable against Borrower and all third parties in accordance
with the terms of this Agreement, as security for the Obligations, and the
Collateral shall not be at any time subject to any Liens that are prior to, or
on parity with or junior to the Security Interest, other than Permitted Liens.
 
(b) Borrower shall, at it sole cost and expense, take all action that may be
necessary or desirable, or that either Lender may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and rank of the
Security Interest in the Collateral in conformity with the requirements of
Article III, or to enable Lender to exercise or enforce its rights hereunder.
 
(c) Borrower covenants and agrees that from and after the Closing Date and until
the non-contingent Obligations have been paid in full, subject to Sections 3.3
and 3.4:
 
(i) In the event that any Collateral, including proceeds, is evidenced by or
consists of negotiable collateral (including without limitation letters of
credit, letter-of-credit rights, instruments, promissory notes, draft documents
or chattel paper, including electronic and tangible chattel paper), and if and
to the extent that perfection or priority of Lender’s security interest is
dependent on or enhanced by possession, Borrower, immediately upon the request
of Lender, shall endorse and deliver physical possession of such negotiable
collateral or chattel paper to Lender;
 
21

--------------------------------------------------------------------------------


(ii) Borrower shall take all steps necessary or otherwise reasonably requested
by Lender to grant Lender control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transaction Act and the Electronic Signatures in Global and National
Commerce Act; and
 
(iii) if Borrower retains possession of any chattel paper or instruments with
Lender’s consent, such chattel paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured thereby
are subject to the security interest of Wesley J. Brockhoeft.”
 
(d) At any time upon the request of Lender, Borrower shall execute (or cause to
be executed) and deliver to Lender, any and all financing statements, original
financing statements in lieu of continuation statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, and all other documents (the “Additional Documents”) upon which
Borrower’s signature may be required that Lender may request in its sole
discretion, in form and substance satisfactory to Lender, to perfect and
continue the perfection of or better perfect Lender’s Liens in the Collateral
(whether now owned or hereafter arising or acquired), and in order to consummate
fully all of the transactions contemplated hereby and under the other Loan
Documents.  To the maximum extent permitted by Applicable Law, Borrower
authorizes Lender to execute any such Additional Documents in Borrower’s name
and authorizes Lender to file such executed Additional Documents in any
appropriate filing office.  Borrower authorizes Lender to transmit, communicate
or, as applicable, file any financing statement under the UCC, record, in-lieu
financing statement, amendment, correction statement, continuation statement,
termination statement or other instrument describing the Collateral as defined
herein, as “all personal property of Debtor” or “all assets of Debtor” or words
of similar effect in such jurisdictions and in such filing offices as Lender may
deem necessary or desirable in order to perfect any security interest granted by
Borrower under this Agreement and the other Loan Documents without
signature.  Borrower hereby ratifies, to the extent necessary, Lender’s
authorization to file a financing statement, if such financing statement has
been pre-filed by Lender prior to the Agreement Date.  Prior to repayment in
full and final discharge of the Obligations, Borrower shall not terminate, amend
or file a correction statement with respect to any financing statement filed
pursuant to this Section 3.2(d) without Lender’s prior written consent.
 
(e) Borrower shall promptly notify Lender in writing upon incurring or otherwise
obtaining a commercial tort claim, as that term is defined in the UCC, after the
date hereof against any third party and hereby authorizes the filing of
additional or amendments to existing financing statements and shall do such
other acts or things deemed necessary or desirable by Lender to give Lender a
security interest in any such commercial tort claim.
 
22

--------------------------------------------------------------------------------


(f) Borrower shall mark its books and records to evidence, protect and perfect
the Security Interest and shall cause its financial statements to reflect the
Security Interest by appropriate footnote.
 
3.3 Delivery of Client Notes, Client Loan Documents and Other Documentation.
 
(a) Within one (1) Business Day after each Client Loan Closing Date, Borrower
shall properly endorse such Client Note to Lender pursuant to an Allonge and
deliver to Lender, the original duly executed Client Note, together with the
original duly executed Allonge, to Lender.
 
(b) If a Mortgage secures a Client Note, then (i) within one (1) Business Day
following the Client Loan Closing Date, Borrower shall deliver to Lender, the
original duly executed and notarized Assignment of Note (containing a blank line
for the recording information to be completed upon recording of the Mortgage),
and (ii) within one (1) Business Day following Borrower’s receipt of the
recorded Mortgage, Borrower shall have delivered to Lender a complete copy of
the recorded Mortgage and the recording information for the Mortgage to be
completed on the Assignment of Note, including the page and volume and/or
document recording information for the Mortgage.
 
(c) If a Client Pledge secures a Client Note, then within five (5) Business Days
following the Client Loan Closing Date, Borrower shall deliver to Lender, (i)
the original duly executed stock power(s) and assignment(s) of partnership
interests and/or membership interests, as applicable, and (ii) within five (5)
days following Borrower’s receipt of the original stock certificate(s), if any,
pledged to secure such Client Note, Borrower shall deliver to Lender such
original stock certificate(s).
 
(d) Within five (5) Business Days following the Client Loan Closing Date,
Borrower shall deliver to Lender, copies of the Client Loan Documents relating
to such Client Note (other than the Client Note, the Mortgage, the stock
power(s), assignment(s) of partnership interests and assignment(s) of membership
interests, as applicable, which are required to be delivered to Lender in
accordance with the provisions set forth in subsections (a), (b) and (c) above).
 
(e) If a Client Note is secured by one or more UCC Lien(s), then within one (1)
Business Day following Borrower’s receipt of the UCC recording
confirmation, Borrower shall deliver to Lender, the duly completed Lender UCC
Assignments with respect to such UCC Lien(s).
           (f) In the case of Client Notes secured by Mortgages, Borrower shall
deliver to Lender, (i) within one (1) Business Day following the Client Loan
Closing Date, a copy of the mortgagee title commitment for issuance of a
mortgagee title policy for the benefit of Borrower, and (ii) within ninety (90)
days after the Client Loan Closing Date, Borrower shall deliver to Lender, a
copy of the issued mortgagee title policy.
 
 
23

--------------------------------------------------------------------------------


 
(g) For each Client Note, Borrower shall deliver to Lender, within five (5)
Business Days following the Client Loan Closing Date, a copy of the Client’s
insurance certificate and an endorsement of such insurance certificate to
Borrower, and copies of the Client’s financial statements or other documentation
of credit worthiness acceptable to Lender.
 
3.4 Client Loan Documents.  All Client Loan Documents entered into after the
Closing Date shall contain (by way of stamp or other method satisfactory to
Lender) the following language: “THIS DOCUMENT IS SUBJECT TO A SECURITY INTEREST
IN FAVOR OF, AND PLEDGED AS COLLATERAL TO, WESLEY J. BROCKHOEFT AND HIS
SUCCESSORS AND ASSIGNS.”
 
3.5 Appraisals.  Lender shall have the right, in its sole discretion, to have
any and all Collateral, including, without limitation, all real property, Client
Joint Ventures, Mortgages and  real property underlying Mortgages and Client
Pledges, appraised by an Appraiser selected by Lender from time to time after
the Closing Date.  Borrower shall be responsible for the cost of any appraisal
conducted by Lender.
 
ARTICLE IV - PROCEEDS AND COLLECTIONS
 
4.1 Collection of Proceeds.  Lender, or its designee may, in Lender’s sole
discretion, at any time during which a Default or an Event of Default exists,
notify Clients of the Security Interest in the Collateral and collect
Receivables directly from Clients and charge the collection costs and expenses
to Borrower as additional Loans.  Whether or not a Default or an Event of
Default has occurred, any of Lender’s officers, employees or agents shall have
the right, at any time or times hereafter, in the name of Lender, any designee
of Lender, or Borrower, to verify the validity, amount or any other matter
relating to any Receivables by mail, telephone, electronic communication or
otherwise.  Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude any such verification process.
 
ARTICLE V - REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lender as of the Agreement Date and each
time that Lender makes a Loan to Borrower as follows, and with respect to the
representations and warranties applicable to the General Partner and UMT
Services, the General Partner and UMT Services represent and warrant to Lender,
as of the Agreement Date and each time that Lender makes a Loan to Borrower as
follows:
 
5.1 Existence, Power and Authority; Borrower Interests.
 
(a) Organization; Qualification.
 
24

--------------------------------------------------------------------------------


(i) Borrower is a limited partnership duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, as identified
in Schedule 5.1(a), having the partnership power and authority to own its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and Borrower is duly qualified and authorized to do business in
the jurisdictions listed on Schedule 5.1(a) and in each jurisdiction in which
the nature of its business or the ownership and characteristics of its property
requires such qualification or authorization, except where the failure to be so
qualified would not have a Materially Adverse Effect.  The jurisdictions in
which Borrower is qualified to do business as a foreign entity as of the Closing
Date are listed on Schedule 5.1(a).
 
(ii) The General Partner is a limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, as identified in Schedule 5.1(a), having the partnership power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted, and the General Partner is duly qualified
and authorized to do business in the jurisdictions listed on Schedule 5.1(a) and
in each jurisdiction in which the nature of its business or the ownership and
characteristics of its property requires such qualification or authorization,
except where the failure to be so qualified would not have a Materially Adverse
Effect.  The jurisdictions in which the General Partner is qualified to do
business as a foreign entity as of the Closing Date are listed on Schedule
5.1(a).
 
(iii) UMT Services is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, as identified in
Schedule 5.1(a), having the corporate power and authority to own its properties
and to carry on its business as now being and hereafter proposed to be
conducted, and UMT Services is duly qualified and authorized to do business in
the jurisdictions listed on Schedule 5.1(a) and in each jurisdiction in which
the nature of its business or the ownership and characteristics of its property
requires such qualification or authorization, except where the failure to be so
qualified would not have a Materially Adverse Effect.  The jurisdictions in
which UMT Services is qualified to do business as a foreign entity as of the
Closing Date are listed on Schedule 5.1(a).
 
(b) Power.
 
(i) Borrower has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform the Loan Documents in accordance
with their respective terms.  Each of the Loan Documents has been duly executed
and delivered by the duly authorized officers of Borrower and each is, or each
when executed and delivered in accordance with this Agreement will be, a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms.  All of the transactions contemplated under the Loan
Documents are within Borrower’s powers and are not in contravention of law or
the terms of Borrower’s limited partnership agreement, certificate of
organization, articles of organization, operating agreement, or other
organizational documentation, or any material agreement or undertaking to which
Borrower is a party or by which Borrower or its property is bound, and does not
result in the creation or imposition of any lien, charge or encumbrance upon any
assets of Borrower, other than the Lien of Lender.
 
25

--------------------------------------------------------------------------------


(ii) The General Partner has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform the Loan Documents in
accordance with their respective terms.  Each of the Loan Documents to which the
General Partner is a party has been duly executed and delivered by the duly
authorized officers of the General Partner and each is, or each when executed
and delivered in accordance with this Agreement will be, a legal, valid and
binding obligation of General Partner, enforceable against General Partner in
accordance with its terms.  All of the transactions contemplated under the Loan
Documents to which the General Partner is a party are within the General
Partner’s powers and are not in contravention of law or the terms of the General
Partner’s limited partnership agreement, certificate of incorporation, articles
of incorporation, bylaws, or other organizational documentation, or any material
agreement or undertaking to which the General Partner is a party or by which the
General Partner or its property is bound, and does not result in the creation or
imposition of any lien, charge or encumbrance upon any assets of the General
Partner, other than any Lien of Lender.
 
(iii) UMT Services has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform the Loan Documents in
accordance with their respective terms.  Each of the Loan Documents to which UMT
Services is a party has been duly executed and delivered by the duly authorized
officers of UMT Services and each is, or each when executed and delivered in
accordance with this Agreement will be, a legal, valid and binding obligation of
UMT Services, enforceable against UMT Services in accordance with its
terms.  All of the transactions contemplated under the Loan Documents to which
UMT Services is a party are within UMT Services’ powers and are not in
contravention of law or the terms of UMT Services’ certificate of incorporation,
articles of incorporation, bylaws, or other organizational documentation, or any
material agreement or undertaking to which UMT Services is a party or by which
UMT Services or its property is bound, and does not result in the creation or
imposition of any lien, charge or encumbrance upon any assets of UMT Services.
 
(c) Subsidiaries and Client Joint Ventures.  Borrower has no Subsidiaries or
Client Joint Ventures.
 
(d) Capitalization.  The outstanding partnership interests of Borrower have been
duly and validly issued and are fully paid and nonassessable.  UMTH Land
Development, L.P. is the sole general partner of Borrower.  UMT Services, Inc.
is the sole general partner of UMTH Land Development, L.P.
 
26

--------------------------------------------------------------------------------


(e) Business.  Borrower is engaged principally in the business of making loans
and other financial accommodations to Clients for the purchase and/or
development for sale as finished building lots for single-family residential
purposes of residential real estate and the improvements thereto.
 
5.2 Compliance with Other Agreements and Applicable Law.  Borrower is not in
default under, or in violation in any material respect of, any material
agreement, contract, instrument or other commitment to which Borrower is a party
or by which Borrower or its property is bound, and Borrower is in compliance in
all material respects with all Governmental Approvals applicable to or required
in connection with the conduct of Borrower’s business and affairs, and Borrower
is otherwise in compliance in all material respects with all Applicable Laws.
 
5.3 Absence of Litigation.  Except as set forth on Schedule 5.3(a), there are no
actions, proceedings or investigations pending or threatened against Borrower,
or any of its assets, which, if adversely determined against Borrower can
reasonably be expected to have a Materially Adverse Effect.
 
5.4 Taxes and Returns.  Borrower has timely filed all tax returns which Borrower
is required by law to file or has obtained valid extensions, and all taxes and
other sums related to the payment of taxes owing by Borrower to any governmental
authority have been fully paid and Borrower maintains adequate reserves to pay
such tax liabilities as they accrue.
 
5.5 Lien Priority and Nature of Certain Collateral.
 
(a) Liens.  Lender has a perfected first priority security interest in the
Collateral and, except for Permitted Liens, none of the properties and assets of
Borrower is subject to any Lien.  Other than the Financing Statements of Lender
pursuant to this Agreement, no financing statement under the UCC of any state or
other instrument evidencing a Lien that names Borrower as debtor has been filed
and has not been terminated in any state or other jurisdiction, and Borrower has
not signed any such financing statement or other instrument or any security
agreement authorizing any secured party thereunder to file any such financing
statement or instrument, except to perfect Permitted Liens.
 
(b) Title.  Borrower has valid and legal title to or leasehold interest in all
personal property, real property, and other assets used in its business.
 
(c) Eligible Notes.  Each Eligible Note is genuine, complete and, in all other
respects, what it purports to be, and is not otherwise ineligible under the
standards set forth in this Agreement.  The Eligible Notes that are included in
the initial Borrowing Base are listed on Schedule 5.5(c).
 
27

--------------------------------------------------------------------------------


(d) Inventory.  Borrower has no Inventory.
 
(e) Equipment.  Borrower has no Equipment other than computers, printers, and
other office equipment kept at its principal place of business.  All Equipment
is in good order and repair in all material respects.
 
(f) Real Estate.  Borrower does not own or lease any real property other than
that described on Schedule 5.5(f).
 
(g) Corporate and Fictitious Names.  During the five-year (5) period preceding
the Agreement Date, neither Borrower nor any predecessor of Borrower has been
known as or used any corporate or fictitious name other than the name of
Borrower as first set forth in this Agreement.
 
5.6 Principal Place of Business.  Borrower’s principal places of business is
located at the address set forth on the signature page of this Agreement.  All
books and records pertaining to the Collateral are kept by Borrower at its
principal place of business.
 
5.7 Environmental Compliance.  Except as set forth on Schedule 5.7, to the best
of Borrower’s knowledge, (i) none of Borrower’s properties or assets has ever
been used by Borrower or by any previous owner or operator of such properties or
assets, in violation of any Environmental Laws; (ii) none of Borrower’s
properties or assets has ever been designated or identified in any manner
pursuant to any Environmental Laws as a hazardous substance or materials
disposal site, or a candidate for closure pursuant to any Environmental Laws;
(iii) no liens arising under any Environmental Laws has attached to any Revenues
or to any real or personal property owned or operated by Borrower; (iv) Borrower
has not received a summons, citation, notice or directive from any federal or
state governmental agency concerning any action or omission by Borrower
resulting from the violation of any Environmental Laws; (v) Borrower is now in
compliance with all Environmental Laws; and (vi) all material Governmental
Approvals or similar authorizations required to be obtained or filed in
connection with the operations of Borrower under any Environmental Laws have
been obtained, and all Governmental Approvals and similar authorizations are
valid and in full force and effect in all respects.
 
5.8 Proprietary Rights.  No Proprietary Rights of Borrower are subject to any
licensing agreement or similar arrangement, except as entered into in the
ordinary course of Borrower’s business.  To the best knowledge of Borrower, none
of the Proprietary Rights infringes on the valid trademark, trade name,
copyright, or patent right of any other Person, and no other Person’s property
infringes on the Proprietary Rights, in any material respect.  The Proprietary
Rights currently owned or licensed by Borrower constitute all of the property of
such type necessary to the current and anticipated future conduct of the
business of Borrower.
 
5.9 Trade Names.  All trade names or styles under which Borrower sells Equipment
or creates Accounts, or to which instruments in payment of Accounts are made
payable, are listed on Schedule 5.9.
 
28

--------------------------------------------------------------------------------


5.10 Employee Relations.  Borrower is not party to any collective bargaining
agreement nor has any labor union been recognized as the representative of
Borrower’s employees, and Borrower does not know of any pending, threatened, or
contemplated strikes, work stoppage or other labor disputes involving any of
Borrower’s employees.
 
5.11 Employee Pension Benefit Plans.  Each Plan meets the minimum funding
standards of Section 302 of ERISA, if applicable, and no Termination Event has
occurred with respect to any Plan of Borrower.
 
5.12 Bank Accounts.  The information on Schedule 5.12 is a complete and correct
list of all checking accounts, deposit accounts, and other bank accounts
maintained by Borrower.
 
5.13 Accuracy and Completeness of Information.  All representations and
warranties set forth in this Article V, and all statements and other information
furnished by or on behalf of the Borrower in connection with this Agreement or
any of the Loan Documents are true and correct in all material respects and do
not omit any material fact.  Each financial statement furnished by or on behalf
of Borrower presents fairly the financial condition of Borrower as of the date
of such statement and for the relevant period(s) then ended.
 
5.14 Software License Compliance.  Borrower warrants and represents that all
software used by Borrower on any of Borrower’s computers is either Borrower’s
proprietary software or is duly licensed, maintained and operated in compliance
with the software owner’s license terms and conditions.
 
5.15 Client Notes.  With respect to each Client Note, (a) such Client Note
represents the valid and legally binding indebtedness and obligation of a bona
fide Client or Client Borrower arising under the Client Loan Documents except as
such enforceability may be limited by (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity, (b) the
indebtedness evidenced by such Client Note is not subject to contra accounts,
setoffs, defenses or counterclaims except as such enforceability may be limited
by (i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity, (c) the outstanding balance of such Client Note,
as reflected on Borrower’s books is the true and undisputed amount owing and
unpaid thereon, and (d) only one (1) original of such Client Note has been
executed.
 
5.16 Licenses and Permits.  Borrower and each of its Subsidiaries have obtained
and hold in full force and effect, all material franchises, licenses, leases,
permits, consents, certificates, authorizations, qualifications, easements,
rights of way and other rights and approvals that are necessary or appropriate
for the operation of their businesses as presently conducted and as proposed to
be conducted.  Neither Borrower nor any of its Subsidiaries is in violation of
the terms of any such franchise, license, lease, permit, certificate,
authorization, qualification, easement, right of way, right or approval in any
such case that could reasonably be expected to have a Material Adverse Effect.
 
29

--------------------------------------------------------------------------------


5.17 Survival of Warranties; Cumulative.  All representations and warranties
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement, any investigation made by or on behalf
of Lender, or any Borrowing hereunder, and shall be deemed to have been made
again to Lender on the date of each additional Borrowing or other credit
accommodation under this Agreement, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date), and shall be conclusively presumed to have been relied on by
Lender regardless of any investigation made or information possessed by
Lender.  The representations and warranties set forth in this Agreement and in
the other Loan Documents shall be cumulative and shall be in addition to any
other representations or warranties which Borrower shall now or hereafter give,
or cause to be given, to Lender.
 
ARTICLE VI  - AFFIRMATIVE COVENANTS
 
Until this Agreement and the Commitment hereunder have been terminated and all
Obligations have been paid in full, (i) Borrower covenants and agrees with
Lender as follows and (ii) with respect to covenants and agreements applicable
to the General Partner, the General Partner covenants and agrees with Lender as
follows:
 
6.1 Financial Statements.  Borrower shall deliver to Lender:
 
(a) within one hundred twenty (120) days following the close of each Fiscal
Year, commencing with the year ended December 31, 2009, Borrower’s audited
consolidated and consolidating financial statements, certified by Whitley Penn
LLP or such other recognized firm of certified public accountants acceptable to
Lender as having been prepared in accordance with GAAP and as presenting fairly
the financial condition of Borrower as of the date thereof and for the period
then ended (and including a management letter to Borrower from such accountants,
if prepared by such accountants at Borrower’s request, to be delivered not later
than thirty (30) days thereafter), which, for the end of each Fiscal Year, shall
also include a Covenant Compliance Certificate setting forth a calculation of
the financial covenants described in Section 7.6, and the status of all other
monetary covenants set forth in this Agreement;
 
(b) within forty-five (45) days after the close of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2009, Borrower’s
consolidated and consolidating quarterly and fiscal year-to-date financial
statements, including income statement, and balance sheet, prepared in
accordance with GAAP, certified by the chief executive officer or chief
financial officer or other authorized individual of Borrower as presenting
fairly the financial condition of Borrower, which, for the end of such Fiscal
Quarter, shall also include a Covenant Compliance Certificate, setting forth a
calculation of the financial covenants described in Section 7.6, and the status
of all other monetary covenants set forth in this Agreement;
 
30

--------------------------------------------------------------------------------


(c) within thirty (30) days after the close of each month (or within 45 days
after the end of each final month of each Fiscal Quarter) commencing with the
month ending September 30, 2009, reasonably detailed monthly and fiscal
year-to-date financial statements, including income statement and balance sheet,
prepared in accordance with GAAP, certified by the chief executive officer or
chief financial officer or other authorized individual of Borrower as presenting
fairly the financial condition of Borrower, which, for the end of such month,
shall also include a Covenant Compliance Certificate, setting forth a
calculation of the financial covenants described in Section 7.6, and the status
of all other monetary covenants set forth in this Agreement;
 
(d) at least forty-five (45) days after the end of Borrower’s Fiscal Year, an
annual operating budget showing a projected income statement, balance sheet and
cash flows as of each calendar month end for the forthcoming Fiscal Year; and
 
(e) such other financial information as Lender shall reasonably request.
 
6.2 Books and Records.  Borrower shall keep accurate and complete records of the
Collateral and permit Lender to:  (a) visit Borrower’s business locations at
intervals to be determined by Lender; and (b) inspect, audit and make extracts
from or copies of Borrower’s books, records, journals, receipts, computer tapes
and disks.  All Governmental Authorities are authorized to furnish Lender with
copies of reports of examinations of Borrower made by such parties.  Banks,
Clients and other third parties (without waiving any attorney-client privilege)
with whom Borrower has contractual relationships pertaining to the Collateral or
the Loan Documents, are authorized to furnish Lender with copies of such
contracts and related materials.  Lender is authorized, in its own name or any
other name, to communicate with Clients in order to verify the existence, amount
and terms of any Receivable.
 
6.3 Additional Documentation.  Borrower shall execute and deliver to Lender all
additional documents that Lender may, from time to time, reasonably determine
are necessary or appropriate to evidence the Loans or to continue or perfect
Lender’s Security Interest in the Collateral.
 
6.4 Existence, Name, Organization and Chief Executive Office.  Borrower shall
maintain its existence in good standing and shall deliver to Lender written
notice, at least sixty (60) days in advance, of any proposed change in
Borrower’s state of organization, a change in Borrower’s name or organizational
identification number, a change in the use of any trade name, new trade names,
fictitious name or new fictitious names, Borrower’s business locations, the
location of Borrower’s principal place of business or chief executive office,
the mailing address of Borrower, the location of any Equipment, or the location
of Borrower’s books and records, and shall execute or cause to be executed any
and all documents that Lender reasonably requests in connection therewith,
including, in the case of any new location of Collateral that is not owned by
Borrower, the waiver and consent from the lessor of such premises in form and
substance acceptable to Lender.
 
31

--------------------------------------------------------------------------------


6.5 Compliance with Laws and Taxes.  Borrower shall comply in all material
respects with all Applicable Laws.  Borrower shall pay all real and personal
property taxes, assessments and charges, and all franchise, income,
unemployment, social security, withholding, sales and all other taxes assessed
against Borrower or the Collateral, at such times and in such manner so as to
avoid any penalty from accruing against Borrower or any Lien or charge from
attaching to the Collateral; provided, however, that unless such taxes have
become a federal tax or an ERISA Lien on any assets of Borrower, no such tax
shall be required to be paid if the same is being contested in good faith, as
determined by Lender, by appropriate proceedings promptly instituted and
diligently conducted and if an adequate reserve or other appropriate provision
shall have been made therefor as required in order to be in conformity with
GAAP.  Borrower shall promptly deliver to Lender, upon request, receipted bills
evidencing payment of such taxes and assessments.
 
6.6 Performance of Obligations.  Borrower shall perform, in a timely manner, all
of its obligations pursuant to all leases, mortgages, deeds of trust or other
agreements to which Borrower is a party, and shall pay when due all debt owed by
Borrower and all claims of mechanics, materialmen, carriers, landlords,
warehousemen and other like Persons, except only, and to the extent that, the
amount of any such debt and claims is being contested by Borrower in good faith,
as determined by Lender, by appropriate proceedings and Borrower maintains on
its books reasonable reserves therefor in accordance with GAAP.
 
6.7 Reporting as to Revenues, Receivables and Client Loans.
 
(a) With such frequency as Lender shall direct, Borrower shall deliver to Lender
such information as Lender shall request with respect to the Revenues,
Receivables and Client Loans, including, but not limited to:
 
(i) no later than thirty (30) days after the close of each month, (A) a
Borrowing Base Certificate based upon the Eligible Notes as of the end of the
preceding month, together with a detailed summary of the sources of all of the
Revenues, any new Client Loans made and credits and collections associated with
Receivables, for the preceding month and (B) Borrower’s updated portfolio
summary of all Client Loans and Client Joint Ventures reflecting any changes
made during the preceding month;
 
(ii) no later than the deadlines set forth in or incorporated by reference in
Section 3.3, all documentation and deliverables required by Section 3.3;
 
(iii) no later than thirty (30) days after the close of each month, a report
listing each of the Clients and identifying Clients who are in default under any
Client Loan Document or whose Client Loan Documents have been terminated, if
any; and
 
32

--------------------------------------------------------------------------------


(iv) no later than thirty (30) days after the close of each month, a copy of
each Client Loan abstract for any Client Loan made during the preceding month.
 
(b) Borrower shall notify Lender promptly if:
 
(i) Borrower enters into a long-term contract with the United States of America,
and, if requested by Lender, Borrower shall execute all instruments and take all
steps necessary to insure that all amounts due and to become due under such
long-term contract are properly assigned to Lender pursuant to the Assignment of
Claims Act of 1940 or otherwise;
 
(ii) Borrower receives information with regard to any type or item of Collateral
which might have in any way a Materially Adverse Effect on the value of the
Collateral as a whole or the rights and remedies of Lender with respect thereto;
and
 
(iii) any accounts due and owing in which amounts in excess of $100,000 are in
dispute by any single Client on an Eligible Note, and Borrower shall explain in
detail the reason for the dispute, all claims related to the dispute, and the
amount in controversy.
 
(c) At each audit of Borrower’s books and records and any time from time to time
upon Lender’s request, Borrower shall make available to Lender and its auditors,
agents and representatives, and permit such Persons to make copies of, all
documentation with respect to each Client Loan, including, without limitation,
(i) for each real property subject to a Mortgage or owned by a Client, the
equity interests of which are pledged to Borrower pursuant to a Client Pledge, a
Phase I environmental study, the survey and recorded plat for such real
property; all contracts and agreements with any public improvement district,
municipal utility district, or other district or Governmental Authority relating
to the development of such real property and/or any reimbursement of development
costs related to such real property, and the development plan and/or economic
feasibility study for such real property, and (ii) all other Client Credit
Documentation with respect to each Client Note.
 
6.8 Over-Advance.  If, at any time, the aggregate unpaid principal amount of any
of the Loans, including without limitation, all amounts deemed to be Revolving
Loan Advances in accordance with Section 1.4 exceeds any applicable limit set
forth in this Agreement, Borrower shall immediately pay to Lender the amount of
any such excess and all accrued interest and other charges owing to Lender with
respect thereto.
 
6.9 Breach or Default.  Borrower shall notify Lender immediately upon the
occurrence of any circumstance which:  (a) makes any representation or warranty
of Borrower contained in this Agreement or any other Loan Document incorrect or
misleading in any material respect; (b) constitutes a Default or an Event of
Default; or (c) which might adversely affect the Client Loans, taken as a whole.
 
33

--------------------------------------------------------------------------------


6.10 Maintenance of Assets.  Borrower shall maintain all of its real and
personal property in good repair, working order and condition, shall make all
necessary replacements to such property so that the value and the operating
efficiency of such property will be preserved, shall prevent any personal
property from becoming a fixture to real estate (unless owned by Borrower and
encumbered by a mortgage, deed of trust, security deed or similar agreement in
favor of Lender), and will pay or cause to be paid all rental or mortgage
payments due on its real property.
 
6.11 Insurance.  Borrower shall procure and continuously maintain general
liability insurance with coverage amounts that are normal and customary for
similarly-situated entities engaged in similar businesses.  Each such policy
shall provide that Lender be given at least thirty (30) days written notice as a
condition precedent to any cancellation thereof or material change
therein.  Borrower shall obtain an endorsement to such policy naming Lender as
an additional insured to each such policy, and thereafter provide Lender
annually with the insurance certificate, evidencing such coverage, the
endorsement of such policy to Lender, and evidence of payment of the premium for
each such policy.  Borrower shall cause each Client to maintain insurance as
required under the Client Loan Documents; provided, that in any event, each such
Client shall be required to maintain casualty and general liability insurance on
the real property securing the Client Loans.  All amounts received by Lender
from any such insurance policies may be applied by Lender to the
Obligations.  If Borrower fails to procure required insurance or such insurance
is canceled or otherwise lapses, Lender may procure such insurance and add the
cost of such insurance to the principal balance of the Loans.
 
6.12 Use of Proceeds.  Borrower shall use the proceeds of all Revolving Loan
Advances and all other loans or accommodations made by Lender for Borrower for
legal and proper business purposes, and only for those purposes described on
Schedule 6.12, and not for any personal, family or household purposes or for any
purpose prohibited by law or by the terms and conditions of this Agreement or
any of the Loan Documents.
 
6.13 Disclosure.  Promptly and in no event later than five (5) Business Days
after obtaining knowledge thereof, Borrower shall (a) notify Lender if any
written information, exhibit, or report furnished to Lender contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgment,
filing, or recordation thereof.
 
6.14 Further Assurances.
 
(a) Borrower will promptly cure, or cause to be cured, defects in the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by Borrower or any of the employees or officers
thereof.  Borrower, at Borrower’s expense, will promptly execute and deliver to
Lender, or cause to be executed and delivered to Lender, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of Borrower in the Loan
Documents, including this Agreement, or to correct any technical omissions in
the Loan Documents, or to obtain any consents that are necessary in connection
with or in accomplishment of the covenants and agreements of Borrower, all as
may be necessary or appropriate in connection therewith as may be requested by
Lender.
 
34

--------------------------------------------------------------------------------


(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by Borrower after the Closing Date (other
than assets constituting Collateral that become subject to the Lien of this
Agreement or the appropriate Security Documents upon acquisition thereof),
Borrower will notify Lender thereof, and, if requested by Lender, Borrower will
cause such assets to be subjected to a Lien securing the Obligations and will
take, and cause Borrower to take, such actions as shall be necessary or
reasonably requested by Lender to grant and perfect such Liens, including
actions described in paragraph (a) of this Section 6.14, all at the expense of
the Borrower.
 
6.15 Brokerage Commissions.  Borrower shall pay any and all brokerage commission
or finders fees incurred in connection with or as a result of Borrower’s
obtaining financing from Lender under this Agreement.  Borrower agrees to
indemnify, defend, and hold Lender harmless from and against any claim of any
broker or finder arising out of Borrower’s obtaining financing from Lender under
this Agreement.
 
6.16 Defense of Title.  Borrower will take any and all actions necessary to
defend or to cause its Clients or Client Borrowers to defend title to the real
property encumbered by the Client Loan Documents.
 
6.17 Client Notes.
 
(a) Collection of Client Notes.  Except as otherwise provided in this Agreement,
Borrower will collect and enforce, at Borrower’s sole expense, all amounts due
or hereafter due to Borrower under the Client Notes.
 
(b) Modification of Client Notes.  Borrower shall not waive any rights or
remedies under any of the Client Notes or the Client Loan Documents, or modify
or amend any of the Eligible Notes or related Client Loan Documents, in either
case without the prior written consent of Lender.
 
(c) Verification of Client Notes.  Lender shall have the right, at any time or
times hereafter, in its name or in the name of a nominee of Lender, to verify
with the maker thereof or any third party the validity, amount or any other
matter relating to any Client Notes, by mail, telephone, telegraph or otherwise.
 
35

--------------------------------------------------------------------------------


(d) Appointment of Lender as Attorney-in-Fact.  Borrower hereby irrevocably
designates, makes, constitutes and appoints Lender (and all persons designated
by Lender), as its true and lawful attorney-in-fact, and authorizes Lender, upon
the occurrence and during the continuance of a Default or an Event of Default,
in Borrower’s name, to: (i) demand payment of the Client Notes; (ii) enforce
payment of the Client Notes by legal proceedings or otherwise; (iii) exercise
all of Borrower’s rights and remedies with respect to proceedings brought to
collect a Client Note; (iv) sell or assign any Client Note upon such terms, for
such amount and at such time or times as Lender deems advisable; (v) settle,
adjust, compromise, extend or renew any Client Note; (vi) discharge and release
any Client Note; (vii) take control in any manner of any item of payment or
proceeds thereof; (viii) prepare, file and sign Borrower’s name on any proof of
claim in bankruptcy or other similar document against a Client; (ix) endorse
Borrower’s name upon any items of payment or proceeds thereof and deposit the
same in Lender’s account on account of the Obligations; (x) notify the post
office authorities to change the address for delivery of Borrower’s mail to an
address designated by Lender, have access to any lock box or postal box into
which any of Borrower’s mail is deposited, and open and dispose of all mail
addressed to Borrower, and (xi) do all acts and things which are necessary, in
Lender’s sole discretion, to fulfill Borrower’s obligations under this
Agreement.  The preceding establishes a power of attorney coupled with an
interest and is therefore irrevocable.
 
(e) Notice to Clients.  Lender may, in its sole discretion, at any time or times
following the occurrence of a Default or an Event of Default, and without prior
notice to Borrower, notify any or all Clients that the Client Notes have been
assigned to Lender and that Lender has a security interest therein and (ii)
direct any or all Clients to make all payments upon the Client Notes directly to
Lender.  Lender will use its best efforts to furnish Borrower with a copy of
such notice, but failure to do so will not expose Lender to any liability or
have an adverse effect on Lender’s rights under this Agreement.
 
6.18 Client Loans.  Borrower shall (a) cause each Client Note to have only one
(1) original copy executed, and (b) make Client Loans (i) in accordance with the
Credit Guidelines and (ii) which are evidenced by Client Loan Documents that are
solely on forms that are in compliance with applicable state and federal laws.
 
6.19 Formation of Subsidiaries; Investments in Client Joint Ventures.
 
(a) At the time that Borrower forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, Borrower
shall (i) provide to Lender such security documents (including mortgages, deeds
of trust, security deeds or similar agreements with respect to any real property
of such Subsidiary, as well as appropriate financing statements (and with
respect to all real property, fixture filings), all in form and substance
satisfactory to Lender (including being sufficient to grant Lender a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (ii) provide to Lender a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to Lender, (iii) provide to Lender necessary updates
to any applicable Schedules and (iv) provide to Lender all other documentation
reasonably requested by Lender.  Any document, agreement, or instrument executed
or issued pursuant to this Section 6.19(a) shall be a Loan Document.
 
36

--------------------------------------------------------------------------------


(b) Subject to the requirements of Section 7.4, if Borrower enters into or makes
any Investment in any Client Joint Venture which is not a Subsidiary but is an
Affiliate, after the Closing Date, Borrower shall (i) provide to Lender a Pledge
Agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such Client
Joint Venture, in form and substance satisfactory to Lender and (ii) provide to
Lender necessary updates to any applicable Schedules.  Any document, agreement,
or instrument executed or issued pursuant to this Section 6.19(b) shall be a
Loan Document.
 
6.20 Revisions or Updates to Schedules.  If any of the information or
disclosures provided on the Schedules become outdated or incorrect in any
material respect, then Borrower shall deliver to Lender as part of the next
Borrowing Base Certificate submitted to Lender, such revision or updates to such
Schedule(s) as may be necessary or appropriate to update or correct such
Schedule(s); provided, that no such revisions or updates to any such Schedule(s)
shall be deemed to have amended, modified or superseded such Schedule(s) as
previously attached hereto on and as of the date such Schedule(s) were
previously provided, or to have cured any breach of warranty or
misrepresentation resulting from the inaccuracy or incompleteness of any such
Schedule(s) on and as of the date such Schedule(s) were previously provided
unless and until Lender, in its sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule(s) on and as of
the date previously provided.
 
6.21 Bank Accounts; Cash Concentration Account.
 
(a) Other than the bank accounts set forth on Schedule 5.12, Borrower shall not
open or maintain any bank accounts without Lender’s prior written consent.
 
(b) Borrower shall establish and maintain a Deposit Account that will serve as
the Cash Concentration Account into which Borrower shall cause to be deposited
initially all of its receipts and revenues and which account shall be covered by
the Deposit  Account Control Agreement.  Borrower hereby grants to Lender a
first priority security interest in the Cash Concentration Account and all
deposits at any time contained therein and the proceeds thereof and will take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in such Cash Concentration Account.  Such Cash Concentration
Account will be under the control of Lender.  So long as no Event of Default has
occurred and is continuing, Borrower shall have the right to draw on the funds
from such Cash Concentration Account and transfer such funds to other operating
accounts of Borrower.  Upon the occurrence and during the continuation of an
Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in such Cash
Concentration Account to the payment of the Obligations in any order in its sole
discretion.  Borrower shall not further pledge, assign or grant any security
interest in such Cash Concentration Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon.  Borrower shall not open any other Deposit Account with respect to the
direct deposit of receipts or revenue from any of the Collateral.  Until
deposited in such Cash Concentration Account, any receipts or revenues from the
Collateral held by Borrower shall be deemed to be Collateral and shall be held
in trust by it for the benefit, and as the property, of Lender pursuant to this
Agreement and shall not be commingled with any other funds or property of
Borrower.  Borrower covenants that it will not rescind, withdraw or change any
notices or instructions to any third parties with respect to causing payments to
be made to such Cash Concentration Account without Lender’s prior written
consent.
 
37

--------------------------------------------------------------------------------


ARTICLE VII  - NEGATIVE COVENANTS
 
Until this Agreement and the Commitment hereunder have been terminated and all
Obligations have been paid in full, (i) Borrower covenants and agrees with
Lender as follows, and (ii) with respect to the covenants applicable to the
General Partner and UMT Services, the General Partner and UMT Services covenant
and agree with Lender as follows:
 
7.1 Business, Management and Organization.  Borrower shall not:  (a) cause the
removal of Hollis M. Greenlaw, as president and chief executive officer of UMT
Services, unless a replacement president and chief executive officer acceptable
to Lender, in its sole discretion, is named by UMT Services within ninety (90)
days from the date of such removal; (b) make any material change in the nature
of the business that Borrower presently conducts; (c) change its name except
after first complying with Section 6.4; (d) change its state of organization or
its type of organization (that is, from a limited partnership); or (e) purchase
any stock or assets of any other Person, other than (i) assets used by Borrower
in the ordinary course of its business and (ii) Client Joint Ventures entered
into in compliance with the terms and conditions of this Agreement.
 
7.2 Disposition of Assets.  Borrower shall not:  (a) encumber the Collateral in
favor of any party other than Lender, whether voluntarily or involuntarily,
other than the Permitted Liens; or (b) sell, consign, lease or remove from
Borrower’s business locations any of Borrower’s assets or dispose of any of the
Collateral except that, so long as no Default or Event of Default exists,
Borrower may (i) sell or dispose of obsolete assets that constitute Collateral
which Borrower has determined, in good faith, not to be useful in the conduct of
its business and which, in any Fiscal Year, do not have an aggregate fair market
value in excess of $50,000; (ii) sell or dispose of obsolete assets that do not
constitute Collateral which Borrower has determined, in good faith, not to be
useful in the conduct of its business and (iii) sell Client Notes and Client
Joint Ventures for cash at a purchase price of  no less than fair market value
in the ordinary course of business and consistent with past practices.
 
7.3 Loans and Guarantees.  Borrower shall not make any loan or contribute money,
goods or services to, or guaranty or agree to become liable for any obligation
of, any other Person, including any Affiliates of Borrower or any Interested
Party, other than in connection with or related to: (a) reimbursements for
reasonable and necessary expenses incurred by Borrower’s employees in the normal
course of Borrower’s business; (b) the Client Loans; (c) Client Joint Ventures;
and (d) Client Credit Enhancements; provided, that if such Client Credit
Enhancement is called or otherwise required to be paid by Borrower, at such time
the Client or other beneficiary of the Client Credit Enhancement shall reimburse
Borrower for all amounts paid by Borrower to satisfy such Client Credit
Enhancement or shall be or become indebted to Borrower in the amount of such
obligation pursuant to a Client Note, which Client Note shall be subject to the
terms and conditions of this Agreement.
 
38

--------------------------------------------------------------------------------


7.4 Subsidiaries.  Borrower will not have or create any Subsidiaries unless it
shall give Lender no less than ten (10) days advance notice in writing that it
intends to create or acquire a Subsidiary and (i) the equity interests of such
Subsidiary that are owned by Borrower (or another Subsidiary of Borrower) are
pledged to Lender pursuant to a Pledge Agreement in accordance with the
provisions of Section 6.19 and (ii) such Subsidiary agrees in writing to be
bound by the terms, conditions, representations, warranties and covenants
contained in this Agreement and the other Loan Documents that are applicable to
Borrower’s Subsidiaries.
 
7.5 Distributions.  Borrower shall be permitted to make distribution payments to
its partners and to purchase, redeem or otherwise acquire or retire its
partnership interests pursuant to the terms of its partnership agreement;
provided, however, that Borrower shall not make any distribution payments to its
partners or purchase, redeem or otherwise acquire or retire any of its
partnership interests if any Default or Event of Default has occurred and is
continuing or would be caused thereby.
 
7.6 Financial Covenants.
 
(a) Borrower shall not permit the aggregate outstanding principal amount of its
Eligible Notes to be less than two hundred percent (200%) of the aggregate
outstanding principal amount of the Loans.
 
(b) Borrower shall not permit its Adjusted Tangible Net Worth to be less than
$250,000,000.00 .
 
All amounts referenced in this Section shall be determined in accordance with
GAAP.
 
7.7 Change of Control.  Borrower shall not cause, permit, or suffer, directly or
indirectly, any Change of Control.
 
7.8 Limitation on Indebtedness for Money Borrowed.  Borrower shall not create or
suffer to exist any Indebtedness for Money Borrowed except: (i) the Indebtedness
for Money Borrowed by Borrower to Lender under this Agreement and the Loan
Documents; (ii) other unsecured Indebtedness for Money Borrowed, in an aggregate
amount not to exceed $1,000,000; and (iii) Indebtedness for Money Borrowed
secured by Permitted Liens of the type described in clause (d) of the definition
of Permitted Liens.
 
39

--------------------------------------------------------------------------------


7.9 Mergers; Consolidations; Acquisitions.  Borrower shall not merge or
consolidate, or permit any Subsidiary of Borrower to merge or consolidate, with
any Person; nor acquire, or permit any of its Subsidiaries to acquire, all or
any substantial part of the properties and assets or Securities of any Person,
except for Client Joint Ventures which meet the requirements of this Agreement.
 
7.10 Client Joint Ventures.  Neither Borrower nor any Subsidiary of Borrower
will enter into or create any Client Joint Venture unless (i) Borrower shall
give Lender no less than ten (10) days advance notice in writing that it intends
to create or acquire a Client Joint Venture, (ii) the equity interests of such
Client Joint Venture that are owned by Borrower or a Subsidiary of Borrower are
pledged to Lender pursuant to a Pledge Agreement in accordance with the
provision of Section 6.19, (iii) all agreements, documents and due diligence
materials related to such Client Joint Venture are delivered to Lender, and (iv)
after such Client Joint Venture, Borrower is in compliance with the financial
covenants contained in Section 7.6.
 
7.11 Fiscal Year.  Borrower shall not change its Fiscal Year end for accounting
purposes.
 
7.12 Affiliate Transactions.  Subject to Section 7.5, neither Borrower nor any
Subsidiary of Borrower shall enter into or be a party to any agreement or
transaction with any Affiliate, including Client Joint Ventures, except in the
ordinary course of and pursuant to the reasonable requirements of the business
of Borrower and its Subsidiaries and upon fair and reasonable terms that are no
less favorable to Borrower or such Subsidiary than it would obtain in a
comparable arms length transaction with a Person not an Affiliate, and on terms
consistent with the business relationship of Borrower or such Subsidiary and
such Affiliate prior to the Agreement Date, if any, and if material, disclosed
to Lender.
 
7.13 Credit Guidelines.  Borrower shall not amend, modify or otherwise change in
any respect the Credit Guidelines without the prior written consent of
Lender.  Borrower shall deliver to Lender promptly (but in any event not less
than five (5) Business Days after such amendment, modification or change) a copy
of any revised Credit Guidelines.
 
7.14 Approved States.  Without the prior written consent of Lender, Borrower
will not make Client Loans where the real and personal property securing such
Clients Loans are located in any state other than Arizona, Texas, Florida and
Colorado.
 
7.15 Utilization of the Credit Facility.  Borrower agrees to use its best
efforts to borrow the full Revolving Credit Limit during the period commencing
with the Agreement Date and continuing through the day that is one hundred
eighty (180) days after the Agreement Date (the “First 180 Day Period”) and to
possess Eligible Notes sufficient to support such borrowing during such First
180 Day  Period.  Should any Client Note that is an Eligible Note described on
Schedule 5.5(c) be paid off, terminated or otherwise cease to be an Eligible
Note during the First 180 Day Period and as a result the Borrowing Base
decreases to less than $30,000,000 so that Borrower is ineligible to borrow the
full Revolving Credit Limit, then Borrower shall promptly submit Client Notes to
Lender for consideration by Lender as Eligible Notes in an aggregate amount that
would, if approved by Lender, sufficiently increase the Borrowing Base so that
Borrower is eligible to borrow the full Revolving Credit Limit.
 
40

--------------------------------------------------------------------------------


7.16 Liens.  Neither Borrower nor any Subsidiary of Borrower will create or
permit to exist any Liens on its assets other than Permitted Liens.
 
7.17 Investments.  Neither Borrower nor any Subsidiary of Borrower will
purchase, hold or acquire any Investment other than Client Joint Ventures,
Client Loans, Client Credit Enhancements and related Investments.
 
ARTICLE VIII - CONDITIONS PRECEDENT
 
8.1 Credit.  The obligation of Lender to extend any credit under this Agreement
is subject to the fulfillment to Lender’s satisfaction in its sole discretion of
all of the following conditions:
 
(a) All legal matters incidental to the extension of credit by Lender shall be
satisfactory to counsel of Lender.
 
(b) Lender shall have received, in form and substance satisfactory to Lender in
its sole discretion, each of the following, duly executed:
 
(i) this Agreement and the schedules hereto;
 
(ii) the Revolving Note;
 
(iii) Borrower’s borrowing resolutions, certified organizational documents and
good standing certificates in Borrower’s jurisdiction of organization and each
other jurisdiction where Borrower is qualified to do business, together with a
secretary’s certificate;
 
(iv) the General Partner’s and UMT Services’ resolutions, certified
organizational documents and good standing certificates in the General Partner’s
and UMT Services’ jurisdiction of organization and each other jurisdiction where
the General Partner and UMT Services are qualified to do business, together with
a secretary’s certificate;
 
(v) a Notice of Borrowing dated the Agreement Date for the lesser of (A) the
Borrowing Base or (B) the Revolving Credit Limit;
 
(vi) a Borrowing Base Certificate dated as of the Agreement Date;
 
(vii) a copy of Borrower’s Credit Guidelines, in form and substance satisfactory
to Lender; and
 
(viii) the Security Documents (other than a Pledge Agreement) and all other Loan
Documents and such other documents as Lender may require under this Agreement.
 
41

--------------------------------------------------------------------------------


(c) Lender shall have completed an audit and field review of the records and
other information with respect to the Collateral as Lender may require, the
results of which (including evidence of segregation and identification of
Collateral) shall be satisfactory to Lender in its discretion.
 
(d) Lender shall have received and reviewed UCC search results for all
jurisdictions in which assets of Borrower are located in the United States, in
form and substance satisfactory to Lender.
 
(e) Lender shall have received evidence, in form and substance satisfactory to
Lender, that Lender has a valid perfected first security interest in all of the
Collateral except as otherwise permitted under this Agreement.
 
(f) Lender shall have received, with respect to all Client Notes in existence
prior to the Closing Date, (i) all original Client Notes and photocopies of all
other Client Loan Documents with respect to each Client Note, (ii) an original
Allonge with respect to each Client Note, (iii) an original Assignment of Note
with respect to each Mortgage, and (iv) a Lender UCC Assignment with respect to
each Client Loan Document secured by a security interest evidenced by a UCC
security interest.
 
(g) Lender shall have completed its business, legal and collateral due
diligence, including a collateral audit and review of Borrower’s books and
records, contracts with Clients conducted by Lender and verification of
Borrower’s representations and warranties to Lender, the results of which shall
be satisfactory to Lender.
 
(h) Lender shall have completed background checks with respect to certain
principal owners and managers of Borrower, the results of which shall be
satisfactory to Lender in its sole discretion.
 
(i) Lender shall have received evidence of insurance that complies with the
terms of Section 6.11.
 
(j) Lender shall have received a fully executed Deposit Account Control
Agreement in form and substance satisfactory to Lender.
 
(k) No Default or Event of Default shall have occurred and be continuing.
 
(l) All representations and warranties of Borrower set forth in this Agreement
shall be true and correct in all material respects.
 
42

--------------------------------------------------------------------------------


(m) The parties thereto shall have completed or delivered, as applicable, all
items on the checklist of closing items in connection with this Agreement, each
to the satisfaction of Lender in its discretion and Lender shall have received
such other documents, information or items as Lender or its counsel may have
reasonably requested.
 
8.2 Initial and Subsequent Credit.  The obligation of Lender to make each
extension of credit requested by Borrower under this Agreement, including
without limitation, the initial Revolving Loan Advance, and any subsequent
Revolving Loan Advance shall be subject to the fulfillment to Lender’s
satisfaction of all of the following conditions:
 
(a) The representations and warranties contained in this Agreement and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit or the making of
any Loans by Lender pursuant to this Agreement, with the same effect as though
such representations and warranties had been made on and as of each such date,
and on each such date, no Default or Event of Default, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute a Default or an Event of Default, shall have occurred and be
continuing or shall exist.
 
(b) Lender shall have received all additional documents, information and items
that it may require in connection with such extension of credit, in form and
substance satisfactory to Lender.
 
(c) There shall be no Materially Adverse Effect, as determined by Lender in its
sole discretion.
 
ARTICLE IX - EVENTS OF DEFAULT; REMEDIES
 
9.1 Events of Default.  The occurrence or existence of any one or more of the
following events or conditions, whether voluntary or involuntary, shall
constitute an Event of Default:
 
(a) Borrower fails to pay when due (whether due at stated maturity, on demand,
upon acceleration or otherwise) any installment of principal, over advance,
interest, premium, if any, and fees on any of the Loans, or otherwise owing
under this Agreement;
 
(b) Borrower fails to pay any of the other Obligations on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise) and
such failure shall continue for a period of ten (10) days after Lender’s giving
Borrower written notice thereof;
 
(c) Borrower or any other Obligor fails or neglects to perform, keep or observe
(i) any covenant set forth in Section 3.2 or 6.2, (ii) in any material respect
any covenant set forth in Article VII or (iii) any other covenant contained in
this Agreement or the other Loan Documents (other than a covenant which is dealt
with specifically elsewhere in this Section 9.1) and the breach of such other
covenant in this Agreement or the other Loan Documents is not cured within ten
(10) days after the sooner to occur of Borrower’s or such other Obligor’s
receipt of notice of such breach from Lender or the date on which such failure
or neglect first becomes known to any officer of Borrower or such other Obligor;
 
43

--------------------------------------------------------------------------------


(d) any representation or warranty made by or on behalf of Borrower or any other
Obligor, or other information provided by or on behalf of Borrower or any other
Obligor to Lender, was incorrect or misleading in any material respect at the
time it was made or provided;
 
(e) Borrower or any Subsidiary of Borrower defaults:  (1) as primary or
secondary obligor, in the payment of any principal or interest on any
Indebtedness for Money Borrowed (other than the Obligations) in excess of
$500,000, and such default continues beyond any applicable grace period or, if
such Indebtedness is payable on demand, fails to pay such Indebtedness upon
demand; or (2) in the observance of any covenant, term or condition contained in
any agreement evidencing, securing or relating to any Indebtedness for Money
Borrowed (other than the Obligations) in excess of $500,000, if the effect of
such default is to cause, or to permit any other party to such Indebtedness to
cause, all or part of such Indebtedness to become due before its stated
maturity;
 
(f) a writ of attachment, garnishment execution, distraint or similar process in
excess of $500,000 is issued against Borrower, any Subsidiary of Borrower, or
any of their respective properties except for any such writ of attachment,
garnishment execution, distraint or similar process that is subject to a bona
fide dispute by Borrower and is properly contested by appropriate proceedings
promptly instituted and diligently conducted;
 
(g) Lender determines that a Materially Adverse Effect has occurred;
 
(h) Borrower becomes insolvent or bankrupt; makes an assignment for the benefit
of creditors or consents to the appointment of a trustee or receiver; a trustee
or a receiver is appointed for Borrower or for a significant portion of
Borrower’s assets; bankruptcy, reorganization or insolvency proceedings are
instituted by or against Borrower; or if any of the foregoing occurs with
respect to any guarantor or other party liable for any of Borrower’s obligations
owing to Lender;
 
(i) any judgment or order for the payment of money in excess of $500,000, or in
excess of $1,000,000 in the aggregate for all such judgments or orders, is
entered against Borrower, unless the same shall be (i) fully covered by
insurance and the issuer of the applicable policy shall have acknowledged full
coverage in writing within thirty (30) days of judgment, or (ii) vacated,
stayed, bonded, paid or discharged within a period of thirty (30) days from the
date of such judgment or order;
 
44

--------------------------------------------------------------------------------


(j) any Loan Document is terminated other than as provided for in this Agreement
or becomes void or unenforceable, or any Security Interest ceases to be a valid
and perfected first priority security interest in any portion of the Collateral,
other than, with respect to priority only, as a result of the Permitted Liens;
 
(k) Borrower conceals, removes, or permits to be concealed or removed, any of
its assets with the intent to hinder, delay or defraud Lender or any of
Borrower’s other creditors;
 
(l) any loss, theft, damage or destruction of the Collateral taken as a whole or
other property of Borrower which has a Materially Adverse Effect;
 
(m) there is filed against Borrower or the General Partner or UMT Services, any
civil or criminal action, suit or proceeding under any federal or state
racketeering statute (including, without limitation, the Racketeer Influenced
and Corrupt Organization Act of 1970), which action, suit or proceeding could
result in the confiscation or forfeiture of any material portion of the
Collateral;
 
(n) any Termination Event with respect to any Plan shall have occurred; or a
decision shall have been made by Borrower or any Subsidiary of Borrower, or any
member of the “controlled group of corporations” (as defined in Section
1563(a)(4) of the Internal Revenue Code determined without regard to Sections
1563(a) and (e)(3)(c) of such Code) of which Borrower or any Subsidiary of
Borrower is a party, to terminate, file a notice of termination with respect to,
or withdraw from, any Plan; or
 
(o) Lender shall at any time deem itself insecure or believe that the prospect
of payment or performance of the Obligations or any portion thereof is impaired.
 
9.2 Remedies.  In addition to any other rights and remedies that Lender may
have, upon the occurrence and during the continuance of an Event of Default,
Lender may take any or all of the following actions, without prejudice to the
rights of Lender or the holder of the Revolving Note to enforce its claims
against Borrower or any Pledgor:
 
(a) Without notice to, or demand upon, Borrower or any Pledgor:
 
(i) discontinue making any further Loans;
 
(ii) immediately terminate the Commitment hereunder;
 
(iii) declare all Obligations to be immediately due and payable (except with
respect to any Event of Default set forth in Section 9.1(h), in which case all
Obligations shall automatically become immediately due and payable);
 
(iv) take possession of all or any portion of the Collateral, wherever located,
and enter on any of the premises where any of the Collateral may be and remove,
repair and store any of the Collateral until it is sold or otherwise disposed of
(Lender shall have the right to store, without charge, all or any portion of the
Collateral at Borrower’s business locations);
 
45

--------------------------------------------------------------------------------


(v) use, without charge, Borrower’s Proprietary Rights, advertising materials,
or any property of a similar nature, in advertising for sale and selling any of
the Collateral;
 
(vi) renew, modify or extend any Receivable, grant waivers or indulgences with
respect to any Receivable, accept partial payments on any Receivable, release,
surrender or substitute any security for payment of any Receivable, or
compromise with, or release, any party liable on any Receivable in such a manner
as Lender may, in its sole discretion deem advisable, all without affecting or
diminishing Borrower’s Obligations to Lender;
 
(vii) record all UCC-3 assignments and Assignment of Notes to evidence of record
the assignment to Lender of the Client Loan Documents and Borrower’s liens
against its respective Clients; and
 
(viii) exercise all other rights and remedies available to Lender in law or at
equity including, without limitation, the rights of a secured party under the
UCC.
 
(b) With notice to Borrower or any Pledgor:
 
(i) require Borrower, at Borrower’s expense, to assemble the Collateral and make
the Collateral available to Lender at locations directed by Lender; and
 
(ii) sell or otherwise dispose of all or any portion of the Collateral at public
or private sale for cash or credit, with such notice as may be required by law
(in the absence of any contrary requirement, Borrower agrees that ten (10) days
prior notice of a public or private sale of the Collateral is reasonable), in
lots or in bulk, all as Lender, in its sole discretion, may deem
advisable.  Lender shall have the right to conduct any such sales, without
charge, at Borrower’s business locations.  Lender may purchase all or any
portion of the Collateral at public sale and, if permitted by law, at private
sale and, in lieu of actual payment of the purchase price, may offset the amount
of such price against the outstanding amount of the Loans and any other amounts
owing from Borrower to such member of Lender.  Proceeds realized from the sale
of any Collateral will be applied in the order set forth herein.  Borrower
agrees that it will remain fully liable for any deficiency owing to Lender after
the proceeds of the Collateral have been applied to the Loans and all other
amounts owing from Borrower to Lender.
 
46

--------------------------------------------------------------------------------


(c) If any of the Collateral shall require repairing, maintenance, preparation,
or the like, or is in process or other unfinished state, Lender shall have the
right, but not the obligation, to repair or perform such maintenance,
preparation, processing or completion of manufacturing to place the same in such
saleable condition as Lender shall deem appropriate, but Lender shall have the
right to sell or dispose of such Collateral with or without such processing.
 
ARTICLE X - JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; AND GOVERNING LAW
 
10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a) The provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to applicable
conflict of law principles.
 
(b) The parties hereto irrevocably consent and submit to the non-exclusive
jurisdiction of Texas Courts in connection with the resolution of any disputes
relating to this Agreement or the other Loan Documents.  Borrower irrevocably
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or any of the other Loan
Documents, or in any way connected with or related or incidental to the dealings
of the parties in respect of this Agreement or the other Loan Documents or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters shall be heard only in
the courts described above (except that Lender shall have the right to bring any
action or proceeding against Borrower or its property in the courts of any other
jurisdiction which Lender deems necessary or appropriate in order to realize on
the Collateral or otherwise enforce its rights against Borrower or its property,
or any guarantor of the Obligations.
 
(c) Borrower waives personal service of any and all process upon it and consents
that all such service of process may be made by registered mail (return receipt
requested) directed to Borrower at the address set forth below and service so
made shall be deemed to be completed five (5) Business Days after the same shall
have been so deposited in the United States mail.  Nothing contained in this
Agreement shall affect the right of Lender to serve legal process by any other
manner permitted by law.
 
(d) BORROWER, THE GENERAL PARTNER, UMT SERVICES AND LENDER EACH HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THIS AGREEMENT
IN RESPECT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE RELATED
TRANSACTIONS, INCLUDING WITHOUT LIMITATION, THE OBLIGATIONS OF BORROWER, THE
COLLATERAL, OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED PURSUANT TO THIS
AGREEMENT, OR THE VALIDITY, PROTECTION, INTERPRETATION, ADMINISTRATION,
COLLECTION OR ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWER, GENERAL PARTNER, UMT SERVICES AND LENDER EACH HEREBY
AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR LENDER OR ANY OTHER PARTY TO
SUCH ACTION MAY FILE AN ORIGINAL COUNTERPART OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO A
TRIAL BY JURY.
 
47

--------------------------------------------------------------------------------


(e) Borrower hereby releases and exculpates Lender and its officers, employees
and designees, and Lender shall not have any liability to Borrower (whether in
contract, tort, equity or otherwise) for losses suffered by Borrower in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Lender, that the losses were
the result of acts or omissions constituting gross negligence or willful
misconduct.  In any such litigation, Lender shall be entitled to the benefit of
the rebuttable presumption that it acted at all times in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement.
 
10.2 Waiver of Certain Claims and Counterclaims.  In no event shall Lender have
any liability to Borrower for lost profits or other special, consequential,
incidental, exemplary or punitive damages in connection with this Agreement or
any of the other Loan Documents or the transactions contemplated hereby or
thereby, and Borrower expressly waives any and all right to assert any such
claims.  Borrower further waives all rights to interpose any claims, deductions,
setoffs, recoupment, or counterclaims of any nature (other than compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.  No officer of Lender has any authority to waive, condition, or
modify the provisions of this section.
 
10.3 Indemnification.  Borrower agrees to indemnify, save and hold harmless
Lender and its respective directors, officers, agents, attorneys and employees
from and against: (i) the use or contemplated use of the proceeds of any of the
Loans, any transaction contemplated by this Agreement or the other Loan
Documents, or any relationship with Borrower or any other party to this
Agreement or the other Loan Documents; (ii) any administrative or investigative
proceeding by any governmental agency arising out of or related to a claim,
demand, action or cause of action described in clause (i) above; (iii) any
claim, demand, liability, loss, cost or expense resulting from Lender having
possession of any Client Loan Documents in accordance with the Loan Documents;
and (iv) any and all liabilities, losses, costs or expenses (including
reasonable attorneys’ fees and disbursements and other professional services)
that any party indemnified hereunder suffers or incurs as a result of any
foregoing claim, demand, action or cause of action; provided, however, that no
such indemnitee shall be entitled to indemnification for any loss caused by its
own gross negligence or willful misconduct.  Any obligation or liability of
Borrower to any such indemnitee under this section shall survive the expiration
or termination of this Agreement and the repayment of the Loans and performance
of all Obligations.
 
48

--------------------------------------------------------------------------------


ARTICLE XI  - MISCELLANEOUS
 
11.1 Power of Attorney.  Borrower irrevocably appoints Lender, and any person
designated by Lender, as Borrower’s true and lawful attorney-in-fact
to:  (a) endorse for Borrower, in Lender’s or Borrower’s name, any draft or
other order for the payment of money payable to Borrower; and (b) execute and
file or submit for recording, in Lender’s or Borrower’s name, Financing
Statements describing the Collateral.  Lender shall not be liable to Borrower
for any action taken by Lender or its designee under this power of attorney,
except to the extent that such action was taken by Lender in bad faith or with
gross negligence or willful misconduct.  Borrower agrees that a carbon,
photographic or other reproduction of a Financing Statement or this Agreement
may be filed by Lender as a Financing Statement.
 
11.2 Outstanding Loan Balance.  The outstanding principal amount of, and accrued
interest on, the Loans and the Interest Rate applicable to the Loans from time
to time, shall be, at all times, ascertained from the records of Lender and
shall be conclusive absent obvious error.
 
11.3 Entire Agreement, Successors and Assigns and Course of Dealing.  This
Agreement along with the other Loan Documents constitutes the entire agreement
among the Obligors and Lender, supersedes any prior agreements among them, and
shall bind and benefit the Obligors and Lender and their respective successors
and permitted assigns.  The enumeration in this Agreement of Lender’s rights and
remedies is not intended to be exclusive, and such rights and remedies are in
addition to and not by way of limitation of any other rights or remedies that
Lender may have under the UCC or other Applicable Law.  No course of dealing and
no delay or failure of Lender to exercise any right, power or privilege under
any of the Loan Documents will affect any other or future exercise of such
right, power or privilege.  The exercise of any one right, power or privilege
shall not preclude the exercise of any others, all of which shall be cumulative.
 
11.4 Assignments and Participations.
 
(a) Borrower shall not have the right to assign this Agreement or any interest
therein except with the prior written consent of Lender.
 
(b) Lender may, in the ordinary course of its lending business and in accordance
with applicable law, at any time, with concurrent notice to Borrower, but
without the consent of Borrower, assign all or a portion of its rights and
obligations under this Agreement to any Person.
 
49

--------------------------------------------------------------------------------


(c) In connection with the efforts of Lender to assign its rights or obligations
or to participate interests, Lender may disclose any information in its
possession regarding Borrower or any of its Subsidiaries, subject to Section
11.14.
 
11.5 Amendments, Etc.  Neither the amendment or waiver of any provision of this
Agreement or any other Loan Document, nor the consent to any departure by any
Obligor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender, and each such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
11.6 Notices.  Except as otherwise provided herein, whenever any notice, demand,
request or other communication shall or may be given to or served upon any party
by any other party, or whenever any party desires to give or serve upon any
other party any communication with respect to this Agreement, each such
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the United States mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this Section
11.6), (c) one (1) Business Day after deposit with a reputable overnight courier
with all charges prepaid or (d) when hand-delivered, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number indicated in the signature page to this Agreement or to such other
address (or facsimile number) as may be substituted by the giving of notice of
such substitution.  Delivery of a copy of any notice under this Section 11.6 to
an individual designated on the signature page as “with a copy to” shall not be
deemed notice to a party.
 
11.7 Expenses.  Borrower agrees to pay all out-of-pocket costs and expenses of
(a) Lender in connection with (i) the syndication, negotiation, preparation,
execution, delivery, administration and monitoring of this Agreement and the
other Loan Documents and the documents and instruments referred to therein or
executed in connection therewith, including evaluating the compliance by the
Obligors with law and the provisions of such documents (including the reasonable
fees and expenses of special counsel to Lender and the fees and expenses of
counsel for Lender in connection with collateral issues and all due diligence,
appraisal, field exam, environmental audit and other similar costs), and (ii)
any amendment, waiver or consent relating hereto and thereto including any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Obligors
under this Agreement or any other Loan Documents and (b) Lender in connection
with the creation, perfection, and protection of the Security Interest,
enforcement of the Loan Documents and the documents and instruments referred to
therein or executed in connection therewith, including but not limited to, any
work-out, re-negotiation or restructure relating to the performance by any of
the Obligors under this Agreement or any other Loan Documents, including in
connection with any such enforcement, the reasonable fees and disbursements of
counsel for Lender (including the allocated costs of internal counsel), and the
reasonable fees and expenses of a financial consultant engaged by Lender or its
counsel in connection with the foregoing.  Borrower also agrees to pay or
reimburse Lender for the costs of conducting any appraisal of Borrower’s owned
real property and the real property securing any Client Loan.
 
50

--------------------------------------------------------------------------------


11.8 Assignment of Receivables.  This Agreement may be supplemented by separate
assignments of Receivables and, if such assignments are executed, the rights and
interests given by Borrower pursuant to such assignments shall be in addition
to, and not in limitation of, the rights and security interests given by
Borrower under this Agreement.  Lender will not be responsible for the
collection of proceeds of any of the Collateral, or for losses of collected
proceeds held by Borrower in trust for Lender.
 
11.9 Binding Effect; Severability.  This Agreement shall not be deemed to create
any right in any party except as provided herein and shall inure to the benefit
of, and be binding upon, the successors and assigns of Borrower and Lender.  All
of Borrower’s obligations under this Agreement are absolute and unconditional
and shall not be subject to any offset or deduction whatsoever.  The provisions
of this Agreement are intended to be severable.  If any provision of this
Agreement is held invalid or unenforceable in whole or in part, such provision
will be ineffective to the extent of such invalidity or unenforceability without
in any manner effecting the validity or enforceability of the remaining
provisions of this Agreement.
 
11.10 Final Agreement.  This Agreement and the other Loan Documents are intended
by Borrower and Lender to be the final, complete, and exclusive expression of
the agreement between them.  This Agreement supersedes any and all prior oral or
written agreements relating to the subject matter hereof.
 
11.11 Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Any signatures delivered
by a party by facsimile transmission or by e-mail transmission of an adobe file
format document (also known as a “PDF file”) shall be deemed an original
signature hereto.  Any party delivering an executed counterpart of this
Agreement by facsimile or as a PDF file also shall deliver an original executed
counterpart of such agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
 
11.12 Captions.  The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.
 
11.13 Information.  Lender agrees to keep confidential any information furnished
or made available to it by Borrower pursuant to this Agreement; provided that
nothing herein shall prevent Lender from disclosing such information (a) to any
Affiliate, or any officer, director, employee, agent, or advisor of Lender or
Affiliate of Lender, (b) to any other Person if reasonably incidental to the
administration of the Credit Facility provided herein, (c) as required by any
law, rule, or regulation, (d) upon the order of any court or administrative
agency, (e) upon the request or demand of any regulatory agency or authority;
provided, however, that, to the extent permitted by law, Lender shall provide
prior written notice to Borrower of any such request or demand, (f) that is or
becomes available to the public or that is or becomes available to Lender other
than as a result of a disclosure by Lender prohibited by this Agreement, (g) in
connection with any litigation to which such member of Lender or any of its
Affiliates may be a party, whether to defend itself, reduce its liability,
protect or exercise any of its claims, rights, remedies or interests under or in
connection with the Loan Documents or otherwise, (h) to the extent necessary in
connection with the exercise of any remedy under this Agreement or any other
Loan Document or to any actual or proposed participant or assignee; provided
that such party is informed of the confidential nature of such information and
that by receiving such information it is agreeing to be bound by these
provisions, or (j) any assignee of or participant in, or potential assignee of
or participant in, any of its rights or obligations under this Agreement;
provided that such party is informed of the confidential nature of such
information and that by receiving such information it is agreeing to be bound by
these provisions.
 
51

--------------------------------------------------------------------------------


11.14 Nonliability of Lender.  The relationship between Borrower on the one hand
and Lender on the other hand shall be solely that of borrower and
lender.  Lender has no fiduciary responsibilities to Borrower.  Lender
undertakes no responsibility to Borrower to review or inform Borrower of any
matter in connection with any phase of Borrower’s business or operations.
 
11.15 Maximum Rate.  Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Borrower and Lender
hereby agree that all agreements among them under this Agreement and the other
Loan Documents, whether now existing or hereafter arising and whether written or
oral, are expressly limited so that in no contingency or event whatsoever shall
the amount paid, or agreed to be paid, to Lender for the use, forbearance, or
detention of the money loaned to Borrower and evidenced hereby or thereby or for
the performance or payment of any covenant or obligation contained herein or
therein, exceed the Highest Lawful Rate.  If due to any circumstance whatsoever,
fulfillment of any provisions of this Agreement or any of the other Loan
Documents at the time performance of such provision shall be due shall exceed
the Highest Lawful Rate, then, automatically, the obligation to be fulfilled
shall be modified or reduced to the extent necessary to limit such interest to
the Highest Lawful Rate, and if from any such circumstance Lender should ever
receive anything of value deemed interest by applicable law which would exceed
the Highest Lawful Rate, such excessive interest shall be applied to the
reduction of the principal amount then outstanding hereunder or on account of
any other then outstanding Obligations and not to the payment of interest, or if
such excessive interest exceeds the principal unpaid balance then outstanding
hereunder and such other then outstanding Obligations, such excess shall be
refunded to Borrower.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Obligations and other indebtedness of Borrower
to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest on account of all such
indebtedness does not exceed the Highest Lawful Rate throughout the entire term
of such indebtedness.  The terms and provisions of this Section shall control
every other provision of this Agreement and all agreements between Borrower and
Lender.
 
11.16 Right of Setoff.  In addition to and not in limitation of all rights of
offset that Lender may have under applicable law, Lender shall, if any Event of
Default has occurred and is continuing and whether or not Lender has made any
demand or the Obligations of Borrower are matured, have the right to appropriate
and apply to the payment of the Obligations of Borrower all deposits (general or
special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by Lender or other
holder.
 
11.17 Business Loans.  Borrower warrants and represents that the Loans are and
shall be for business, commercial, investment, or other similar purposes and not
primarily for personal, family, household, or agricultural use, as such terms
are used in Chapter One of the Texas Credit Code.
 
 [remainder of page intentionally left blank]
 

 
 
 
 
 
 
 
52

--------------------------------------------------------------------------------

 

The undersigned, pursuant to due authority, have caused this Agreement to be
executed as of the date set forth above.
 
BORROWER:
UNITED DEVELOPMENT FUNDING III, LP
 
By:UMTH Land Development, L.P.
Its:   general partner
 
By: UMT Services, Inc., its general partner
 
By:      /s/ Ben Wissink                                          
Name: Ben Wissink
Title: Chief Operating Officer
     
Address for Notices for Borrower:
 
1301 Municipal Way, Suite 200
Grapevine, TX 76051
Attention:                      Hollis M. Greenlaw
Facsimile:                      (817) 835-0383
 
with a copy to:
 
Melissa H. Youngblood, Esq.
Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, TX 75201
Facsimile:                      (214) 922-4170


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
GENERAL PARTNER:
UMTH Land Development, L.P., acting in its own capacity, hereby (i) agrees with
and accepts all of the terms and conditions of this Loan and Security Agreement
which are applicable to the General Partner (as such term is defined in the Loan
and Security Agreement), and (ii) makes the representations, warranties,
covenants and agreements in the Loan and Security Agreement which are, by their
terms, applicable to the General Partner.
 
 
UMTH LAND DEVELOPMENT, L.P.
 
By:    UMT Services, Inc.
Its:    General Partner
 
By:  /s/Ben Wissink
Name: Ben Wissink
Title: Chief Operating Officer
   
Address for Notices for General Partner:
 
1301 Municipal Way, Suite 200
Grapevine, TX 76051
Attention:                      Hollis M. Greenlaw
Facsimile:                      (817) 835-0383
 
with a copy to:
 
Melissa H. Youngblood, Esq.
Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, TX 75201
Facsimile:                      (214) 922-4170


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
UMT SERVICES:
UMT Services, Inc., acting in its own capacity, hereby (i) agrees with and
accepts all of the terms and conditions of this Loan and Security Agreement
which are applicable to UMT Services (as such term is defined in the Loan and
Security Agreement), and (ii) makes the representations, warranties, covenants
and agreements in the Loan and Security Agreement which are, by their terms,
applicable to UMT Services.
 
 
UMT SERVICES, INC.,
a Delaware corporation
 
 
 
By:      /s/ Ben Wissink
Name: Ben Wissink
Title: Chief Operating Officer
 
 
Address for Notices for UMT Services:
 
1301 Municipal Way, Suite 200
Grapevine, TX 76051
Attention:                      Hollis M. Greenlaw
Facsimile:                      (817) 835-0383
 
with a copy to:
 
Melissa H. Youngblood, Esq.
Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, TX 75201
Facsimile:                      (214) 922-4170


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
LENDER:
 
 
 
/s/ Wesley J.
Brockhoeft                                                                
WESLEY J. BROCKHOEFT, an individual
 
 
 
 
Address for Notices for Lender:
 
4611 Bee Caves Road, Suite 104
Austin, Texas  78746
Attention:  Wesley J. Brockhoeft
Facsimile:  (512) 329-5909
 
 
with a copy to:
 
 
Daryl Robertson, Esq.
Hunton & Williams LLP
1445 Ross Ave., Suite 3700
Dallas, Texas  75202
Facsimile:                      (214) 740-7163



 


 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 


 
 
 


 


 


 


 


 


 


 


 


 




 


 


 


 


 


 



 
 


 


 


 

 
 
 

 
